                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )                    EXHIBIT 10
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                         DECLARATION OF CAROL DERNBACH
                          ( PREFERRED CAROLINAS DECL. )

I, Carol Dernbach, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am the Chief Financial Officer at Preferred Carolinas Realty, Inc. d/b/a

Berkshire Hathaway HomeServices Carolinas Realty d/b/a Berkshire Hathaway HomeServices

York Simpson Underwood Realty d/b/a Berkshire Hathaway HomeServices Yost & Little

Realty d/b/a Berkshire Ha ha a            H meSe ice      Pi eh       Real    G        ( P efe ed

Ca li a ). I am familia        i h P efe ed Ca li a      b i e    ge e all a d i       ac ice   ih

                                                 1
    respect to the form listing agreements and form arbitration agreements Preferred Carolinas has

    used since 2014, specifically.

             4.     Preferred Carolinas provides real estate brokerage services through independent

    contractor agents. Those independent agents, among other things, assist homeowners in selling

    hei h me a d li         c     me      h me f         ale        a C     e ed MLS a i           e i   hi ca e,

    i cl di g, b           ece a il     limi ed      , he MLS( ) i           he S    hea       ha c e . . . the

    metropolitan areas [of] . . . Cha l       e, N   h Ca li a a d Raleigh, N        h Ca li a. See Doc. 84

    at 11.

             5.     Preferred Carolinas requires that its independent contractor agents execute listing

    agreements with homeowners, which articulate the terms of the agreement between Preferred

    Carolinas and the homeowner. Since at least 2014, Preferred Carolinas has provided its

    independent contractor agents with a form listing agreement and form arbitration agreement for

    use in listing residential real estate.

             6.     Si ce a lea     2014, a d i e e            ea    i ce, P efe ed Ca li a          f m li i g

    agreement has included a broad, binding arbitration provision, which precluded class

    arbitrations.

             7.     Si ce a lea      2014, P efe ed Ca li a               a dal   e a bi a i       ag eeme    ha

    included a broad, binding arbitration provision, which precluded class arbitrations, and

    contained an independent notice of class action and jury trial waivers.

             8.     Since at least 2014, Preferred Carolinas has instructed its independent contractor

    age           e e     ha h me         e     e ec e P efe ed Ca li a             he     ele a     f m li i g

    agreement. If the independent contractor agent used a different listing agreement,1 Preferred


1
 Any different listing agreement used would also set the commission rate at which the broker is
compensated.
                                                         2
Carolinas instructed its independent contractor agent to request that homeowners execute, in

addi i         he li i g ag eeme , P efe ed Ca li a        a dal   e a bi a i   ag eeme .

         9.     Accordingly, every listing agreement executed by Preferred Carolinas in or after

January 2014 should contain a clause requiring arbitration of disputes between Preferred

Carolinas and the homeowner, or be accompanied by a separate arbitration agreement requiring

the same. These agreements were used in the state of North Carolina.

         10.    A    e a d acc a e c       f P efe ed Ca li a      f m li i g ag eeme    f r 2014

is attached as Preferred Carolinas Declaration Exhibit A.

         11.    A    e a d acc a e c       f P efe ed Ca li a      f m li i g ag eeme t for 2015

to July 2017 is attached as Preferred Carolinas Declaration Exhibit B.

         12.    A    e a d acc a e c        f P efe ed Ca li a      f m li i g ag eeme      f   J l

2017 to August 2017 is attached as Preferred Carolinas Declaration Exhibit C.

         13.    A true and accu a e c         f P efe ed Ca li a       f m li i g ag eeme        f

August 2017 to the present is attached as Preferred Carolinas Declaration Exhibit D.

         14.    True and accurate copies of Preferred Carolinas form standalone arbitration

agreements for 2014 through August 2017 are attached as Preferred Carolinas Declaration

Exhibits E1     2.

         15.    A true and accurate copy of Preferred Carolinas form standalone arbitration

agreement for August 2017 to the present is attached as Preferred Carolinas Declaration Exhibit

F.


                        [the remainder of this page left blank intentionally]




                                                 3
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Date:________________



                                            Signed: ___________________________


                                            Printed: ___________________________
               PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 1




                   EXCLUSIVE RIGHT TO SELL LISTING AGREEMENT
T    E          R     T S L         A           ( A           )              b
____________________________________________________________________________as
S     ( )( S      ) and Preferred Carolinas Realty, Inc. dba Berkshire Hathaway HomeServices Carolinas Realty,
Berkshire Hathaway HomeServices York Simpson Underwood Realty, and Berkshire Hathaway HomeServices
Yost & Little Realty a L       B      ( B      )                        b b      ( P      )a           a
legally described as:
Street Address: __________________________________________________________
City: _________________________________________ Zip code: _________________
County: __________________________________, North Carolina.
Legal Description:________________________________________________________
____________________________________________________________________.

1.      TERM OF AGREEMENT: I                    a        B                           ab           P     ,
Broker is hereby granted the exclusive right to sell the Property for a period beginning on _____________,
20__ and expiring at 11:59 P.M. on _______________, 20__ unless terminated sooner by Broker at its
option.

2.      LISTING PRICE AND TERMS: Seller agrees to list the Property, including all fixtures described in
paragraph 3, for sale at a price of $_____________ ( L     P     )                        :
__ Cash         __ FHA             __ VA        __ USDA      __ Conventional           __ Loan Assumption
__ Seller Financing                Other: ______________.

Seller agrees to sell the Property for the Listing Price and terms set forth above, or at any other price and on any
other terms acceptable to Seller.

3.       FIXTURES. The following items, if any, are deemed fixtures and are included in the Listing Price free
of liens: range/stove/oven, any built-in appliances, light fixtures, ceiling fans, attached floor coverings, blinds,
shades, drapery rods and curtain rods, brackets and all related hardware, window and door screens, storm
windows, combination doors, awnings, antennas, satellite dishes and receivers, burglar/fire/smoke/carbon
monoxide alarms, pool and spa equipment, solar energy systems, attached fireplace screens, gas logs, fireplace
inserts, electric garage door openers with controls, outdoor plants and trees (other than in movable containers),
basketball goals, storage sheds, mailboxes, attached wall and/or door mirrors, fuel tank(s) whether attached or
buried and including contents, if any, as of the date of the closing on the sale of the Property, landscape and/or
foundation lighting, invisible fencing including all related equipment, lawn irrigation systems and all related
equipment, water softener/conditioner and filter equipment, and any other items attached or affixed to the
Property, EXCEPT the following items which are leased or not owned by the Seller or which the Seller does not
intend to convey:
____________________________________________________________________________
____________________________________________________________________________

4.      PERSONAL PROPERTY. The following personal property shall be transferred to Buyer free of liens at
no value at the closing on the sale of the Property:
____________________________________________________________________________
____________________________________________________________________________
                   PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 2
5.       BROKER S COMPENSATION: Seller agrees to pay Broker compensation in the amount of
$__________________ plus _____% of the gross contract sales price of the Property, which compensation
shall include any compensation paid by Broker to any cooperating real estate brokers. Note that Broker does
not offer any compensation to non-cooperating real estate brokers who are not members of the Multiple Listing
S       ( MLS ). Seller authorizes the payment of the compensation owed to Broker pursuant to this
A              b a              B           S                                         a         P       .

The compensation owed to Broker shall be deemed earned upon Broker, a cooperating real estate broker, Seller,
or anyone else procuring or producing a ready, willing and able buyer(s) at the Listing Price and terms agreed to
herein by Seller, or at any other price or terms acceptable to Seller, during the term of this Agreement. If any
agreement for the sale or transfer of the Property does not have a selling price, the percentage component of the
compensation owed to Broker shall be calculated based on the fair market value of the Property as of the
effective date of such agreement. The compensation earned as set forth above shall be due and payable
immediately upon the earlier of:

         (a)       The closing on the sale of the Property;
         (b)       S            a         a       a      a                a      P             a        L           P   a
                   terms set forth herein, or on any other terms acceptable to Seller;
         (c)       S      b a        a         a      a                 a       a                   P           ;
         (d)       S      a                 a b        ( )      a    ab               a         a           a
                   agreement for the sale or transfer of the Property;
         (e)       S      b a            A           .

Provided, however, that in the event the Property is not sold during the term of this Agreement, if within 180
days after expiration of this Agreement (       P          P       ) Seller sells or enters into any agreement to sell
the Property, directly or indirectly, including but not limited to any form of option, exchange, lease/purchase,
conveyance or transfer upon any terms whatsoever, to any person or entity with whom Seller, Broker, or any
cooperating real estate broker communicated during the term of this Agreement, and whose name(s) Broker
has submitted to Seller in writing within 15 days of the expiration of this Agreement, the compensation owed to
Broker pursuant to this Agreement shall be immediately due and payable to Broker. However, Seller shall not
be obligated to pay the compensation owed to Broker pursuant to this Agreement if a valid listing agreement is
entered into with another licensed real estate broker after the expiration of this Agreement and the Property is
sold, exchanged, leased, conveyed or transferred during the Protection Period.

Seller acknowledges and agrees that Broker may be offered compensation from other persons or entities in
connection with the sale of the Property, and Seller agrees to permit Broker to receive any such additional
compensation. Broker will timely disclose any such additional compensation to Seller.

6.       BROKER S DUTIES: Broker accepts the exclusive listing granted by this Agreement and shall use its
best efforts and due diligence to solicit and procure a ready, willing and able buyer to purchase the Property at
the Listing Price and terms set forth in this Agreement. Broker further agrees to:

         (a)
           Perform the terms of this Agreement, exercise reasonable care a          ,a              S
           interests;
     (b)   Assist Seller in developing, communicating, negotiating, and presenting offers, counteroffers,
           and notices that relate to the offers and the counteroffers;
     (c)   Accept delivery of and present to Seller in a timely manner all offers and counteroffers to sell
           the Property;
     (d)   R            S                     a                 ,             ,       ,a                   .
     (e)   Account in a timely manner for all money and property received on behalf of Seller;
     (f)   Not disclose any confidential information about Seller, unless disclosure is authorized pursuant
           to this Agreement or is required by statute, rule, regulation or North Carolina law, or the failure
           to disclose such information would constitute a material misrepresentation.
BROKER SHALL CONDUCT ALL BROKERAGE ACTIVITIES IN REGARD TO THIS AGREEMENT
WITHOUT RESPECT TO THE RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN, HANDICAP
OR FAMILIAL STATUS OF ANY PARTY OR PROSPECTIVE PARTY TO THE AGREEMENT.

7.      SELLER S DUTIES: Seller agrees to cooperate with Broker in marketing the Property for sale,
including making the Property available for showings at reasonable times on reasonable notice. Seller further
agrees to complete all required disclosure forms, including but not limited to the Residential Property and
O        A    a      Disclosure Statement (unless exempt) and the Lead-Based Paint or Lead-Based Paint
Hazard Addendum, if applicable to the Property.
RE/FORM/Listing: 10/9/2013                             Page 2 of 9       Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                        All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 3

Seller represents that Seller holds title to the Property in fee simple, and that Seller does not know or have
reason to know of circumstances or encumbrances that would prohibit Seller from conveying fee simple
marketable title to the Property to a ready, willing and able buyer except as follows:
____________________________________________________________________________
____________________________________________________________________________

8.      SELLER REPRESENTATIONS: Seller acknowledges and agrees that Broker is required by law to
disclose to potential purchasers of the Property all material facts pertaining to the Property about which Broker
knows or reasonably should know. Seller hereby makes the following representations concerning the Property:
        (a)      Flood Hazard Disclosure/Insurance. To the best of Sell                knowledge, the Property
                 is is not located partly or entirely within a designated Special Flood Hazard Area. The Seller
                    does    does not currently maintain flood hazard insurance on the Property.
        (b)      Synthetic Stucco. To the best of S            knowledge, the Property      has not been clad
                 previously (either in whole or in part) with an exterior insulating and finishing system,
                 commonly known as EIFS or synthetic stucco , unless disclosed as follows:
                __________________________________________________________________

         (c)       Owners Association.

                   (1) C         ONLY       R        a P         a   O      A     a     D
                   Statement is required: The name, address and telephone number of the president of
                               a     a          a     a     manager is:
                   _________________________________________________________________
                   _________________________________________________________________
                   _________________________________________________________________

                   O         a     a         b     a         , if any:_______________________________

                   (2) Complete ONLY if New Construction or                R         a P          a O
                   Disclosure Statement is NOT required: To the best of S         knowledge there      is   is not
                   an owners association which imposes various mandatory covenants, conditions and
                   restrictions upon the Property. If there is an          association, Seller agrees to promptly
                   complete an Owners Association Disclosure and Addendum For Properties Exempt from
                   Residential Property Disclosure Statement at S         expense and to attach it as an
                   addendum to any contract for the sale of the Property.

         (d)       Ownership. Seller represents that Seller:
                       has owned the Property for at least one year;
                       has owned the Property for less than one year.
         (e)       Residence. Seller represents that the Property is or is not the Seller s primary residence.
         (f)       Receipt of Sample Forms.
                       Seller acknowledges receipt of a sample copy of an Offer to Purchase and Contract (Form
                       2 -T) or Offer to Purchase and Contract New Construction (Form 800-T), as may be
                       appropriate for review purposes.
                       Seller acknowledges receipt of a sample copy of a Professional Services Disclosure and
                       Election Form (Form #760) for review purposes.
         (g)       Current Liens. Seller represents to the best of Seller s knowledge:
                   (1)      The Property      is      is not encumbered by a deed of trust or mortgage.
                            Complete any of the following where applicable:
                            (i)     There is a first deed of trust or mortgage on the Property securing a loan held
                            by:
                         Lender Name:
                         Approximate balance: $
                         Lender Phone #:
                         Lender Address:
                            (ii)    There is a second deed of trust or mortgage on the Property securing a loan
                                    held by:
                         Lender Name:
                         Approximate balance: $
                         Lender Phone #:
                         Lender Address:
RE/FORM/Listing: 10/9/2013                             Page 3 of 9      Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 4
                               (iii)     There is a deed of trust or mortgage on the Property securing an equity line of
                                         credit held by:
                             Lender Name:
                             Approximate balance: $
                             Lender Phone #:
                             Lender Address:
                   (2)         Seller     is current on all payments for the loans identified in numbered items (i), (ii)
                               and (iii) above except as specified in (7) below.
                   (3)         Seller     is not in default on any loan identified in numbered items (i), (ii) and (iii)
                               above and has not received any notice(s) from the holder of any loan identified in
                               numbered items (i), (ii) and (iii) above or from any other lien holder of any kind,
                               regarding a default under the loan, threatened foreclosure, notice of foreclosure, or the
                               filing of foreclosure except as specified in (7) below.
                   (4)         There      are not any liens secured against the Property for Federal, State or local
                               income taxes, unpaid real property taxes, unpaid condominium or
                               association fees, mechanics', laborers' or materialmens liens, or other liens affecting
                               the Property, and Seller has no knowledge of any matter that might result in a lien
                               affecting the Property except as specified in (7) below.
                   (5)         There      are not any judgments against Seller affecting the Property, and Seller has no
                               knowledge of any matter that might result in a judgment that may potentially affect the
                               Property except as specified in (7) below.
                   (6)         There      are not any Uniform Commercial Code (UCC) fixture filings affecting the
                               Property, and Seller has no knowledge of any matter that might result in a UCC fixture
                               filing affecting the Property except as specified in (7) below.
                   (7)         Specify any information, including approximate balances, required by Seller
                               representations (2) through (6) above (NOTE: Outsta                      a a       S
                               proceeds.)
                               ___________________________________________________________
                               ___________________________________________________________

         (h)   Bankruptcy. Seller currently:
               (1)          is is not under bankruptcy protection under United States law.
               (2)          is is not contemplating seeking bankruptcy protection during the term of this
         Agreement.
         (i)   Access. Seller represents that the Property      does    does not have legal access to a public
               right of way. If access is by private road/easement/other, Seller further represents that there
                   is   is not an agreement regarding the maintenance of such private road/easement/other
               means of access. If applicable, Seller agrees to promptly provide Broker information
               pertaining to any such agreement.
         (j)   Lease(s). To the best of Seller s knowledge, the Property is is not subject to any
               lease(s). If applicable, Seller agrees to promptly provide Broker a copy of any such lease(s) or a
               written statement of the terms of any oral lease(s).
         (k)   VA/FHA Appraisal. To the best of S             knowledge, a VA or FHA appraisal       has    has
               not been performed on the Property within six months prior to the Effective Date. If
               applicable, Seller agrees to promptly provide Firm a copy of any such appraisal if available.
         (l)   Special Assessments. To the best of Seller s knowledge, there are no proposed or
               confirmed special assessments (as defined in the sample contract form provided to Seller)
               regarding the Property except as follows (Insert non or the identification of such
               assessments, if any):__________________________________________________.

If, during the term of this Agreement, Seller becomes aware that any of the representations set forth in this
paragraph 8 are incorrect or no longer accurate, Seller shall promptly notify Broker and cooperate with Broker
in taking appropriate corrective action.

9.      HOME INSPECTION: Seller is advised to obtain a home inspection for the purpose of evaluating the
condition of the Property in order to enhance its marketability and to help reduce concerns of prospective
buyers. Seller    agrees    does not agree to obtain and pay for a home inspection by a licensed NC Home
Inspector within         days after the execution of this Agreement.

                   Seller acknowledges receipt of a copy of Questions and Answers on: Home Inspections by the
                   NC Real Estate Commission.

RE/FORM/Listing: 10/9/2013                                 Page 4 of 9       Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                            All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 5
10.   MARKETING ACTIVITIES: Seller hereby authorizes Broker to market the Property as described below
on:  the date this Agreement has been signed by Seller and Broker OR (insert date)
____________________________________________________.

         (a)       Cooperate and share the commission payable under this Agreement with other brokers
                              b               a b                 a b        a     , ba         , a a       ,
                   designated agents, subject, where applicable, to authorization as required by law;
         (b)       Submit pertinent information, including virtual tours and images when applicable, concerning
                       P             a M            L     S       ( MLS ) organizations to which Broker subscribes;
         (c)       Provide to any MLS to which Broker subscribes, for dissemination to others, timely notice of
                   status changes affecting the Property, sales information, including S           a , price, and
                   other information concerning the Property for use of the members of such services, to compile
                   reliable statistics, and to establish market value for other properties, and to report sales
                   information about the property, including the price at which the property sold, or is contracted
                   to be sold, to the MLS for dissemination to MLS participants, subscribers, and other licensees
                   or users of the MLS database compilation;
         (d)       Disseminate data about the Property and other information,                 S        a ,      ,a
                   other information concerning the Property supplied by, or on behalf of Seller, including
                   creative works depicting the Property, such as virtual tours, images, and any textual
                                         P         (                       a C         ), MLS Pa          a ,
                   Subscribers and other licensees or users of the MLS database compilation, or any other MLS in
                   which Broker participates, and to further disseminate, or permit the MLS or other MLS
                   participants to disseminate such Content to potential purchasers through websites on the
                   Internet. Further, Broker is authorized to otherwise advertise the Property in any manner
                   deemed appropriate by Broker, including but not limited to advertising on the Internet, virtual
                   tours, web-sites, trade journals and any other medium, and communications via e-mail and
                   facsimile;
         (e)       P a a F Sa , U                C     a , Sa P           , a               a       on the Property
                   and to remove all other signs during the term of this Agreement;
         (f)       Enter the Property at reasonable times and with reasonable notice for the purpose of
                   evaluation, preview, or showing the Property to prospective purchasers or other brokers;
         (g)       Possess and maintain a key to the Property, and make            a L      B
                   this Agreement; and
         (h)       Conduct open houses of the Property at such times as Seller and Broker may agree.

Seller acknowledges and understands that while the marketing services identified above will facilitate the
showing and sale of the Property, there are inherent risks associated with allowing access to and
disseminating information about the Property that are not within the reasonable control of Broker, including
but not limited to:

                   (1)       unauthorized use of a lock/key box,
                   (2)       control of visitors during or after a showing or an open house,
                   (3)       inappropriate use of information about the Property placed on the Internet or
                             furnished to any MLS in which Broker participates.

S      a                    a          a        B           a     a a ,         ,a
as a result of any personal injury or property loss or damage to Seller or any other person or entity arising out of
any such marketing activities which are not the result of the sole negligence of Broker.

11.      COPYRIGHT ASSIGNMENT: Broker is specifically authorized to use, both before and after the sale or,
in the event there is not a sale, after this listing has expired, for any purposes whatsoever, any and all
information, photographs or video provided by Seller to Broker pursuant to this Agreement for use in
marketing the Property (including any information concerning the price and terms of the sale of the Property,
the description of the Property, length of time the Property is on the market, and any other information relating
to the P        ) ( Seller Content ). S             b a          B       a a a              a                S
may have in the Seller Content and to any photographs or video or other reproductions of the property used in
connection with the marketing of the property. For purposes of clarity, Broker is the owner of any and all rights
in the Seller Content and may further assign, license, sublicense, or otherwise dispose of these rights to any
party whatsoever for any purposes whatsoever. If any moral rights are not transferred by the preceding
sentences, Seller hereby waives all such rights.



RE/FORM/Listing: 10/9/2013                            Page 5 of 9       Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 6
S                        A                             S                 a ion and warranty that Seller is the sole
author and sole owner of all rights in and to the Seller Content; that S       contribution to the Seller Content is
      a a                 b        a ; a S                 b             Seller Content contains no material from
other copyrighted or unpublished work that has been used without the written consent of the copyright owner
and/or of the owner of any other rights to or in such other works; that it does not violate or infringe on any
personal or property rights of others, whether common law or statutory; that it contains nothing libelous or
contrary to law; and that Seller has full power to enter this Agreement. Seller agrees to indemnify and hold
harmless Broker for any claims of copyright infringement or other claims arising from any publication or use of
the Seller Content.

Broker grants to Seller a non-exclusive, perpetual license for the use of the Seller Content, including the right to
display, reproduce, distribute or make derivative works from the Seller Content. For purposes of clarity, the
license granted to Seller for the use of the Seller Content applies only to information, photographs or video
provided by Seller to Broker pursuant to this Agreement for use in marketing the Property, and not to any
information, photographs or video created or provided by or on behalf of Broker. Seller agrees to indemnify
a          a        B           a a a         a     a            S           ,    a ,              ,     b
creation of derivative works from the Seller Content pursuant to the terms of this license. Seller understands
and agrees that Broker assumes no responsibility for S              ,     a ,             ,      b             a
of derivative works from the Seller Content pursuant to the terms of the license granted by Broker, or for any
              a             S           ,      a ,             ,      b            a             a
the Seller Content.

12.     DUAL AGENCY: Seller understands that the potential for dual agency will arise if a buyer who has an
agency relationship with Broker becomes interested in viewing the Property. Broker may represent more than
one party in the same transaction only with the knowledge and informed consent of all parties for whom
Broker acts.

         (a)       Disclosure of Information. In the event Broker serves as a dual agent, Seller agrees that
                   without permission from the party about whom the information pertains, Broker shall not
                   disclose to the other party the following information:

                   (1)       that a party may agree to a price, terms, or any conditions of sale other than those
                             offered;
                   (2)       the motivation of a party for engaging in the transaction, unless disclosure is otherwise
                             required by statute or rule; and
                   (3)       any information about a party which that party has identified as confidential unless
                             disclosure is otherwise required by statute, rule, regulation or North Carolina law.

         (b)       B        Role as Dual Agent. If Broker serves as agent for both Seller and a buyer in a
                   transaction involving the Property, Broker shall make every reasonable effort to represent
                   Seller and buyer in a balanced and fair manner. Broker shall also make every reasonable effort
                   to encourage and effect communication and negotiation between Seller and buyer. Seller
                   understands and acknowledges that:

                   (1)       Prior to the time dual agency occurs, Broker will act as S      exclusive agent;
                   (2)       In its separate representation of Seller and buyer, Broker may obtain information
                             which, if disclosed, could harm the bargaining position of the party providing such
                             information to Broker;
                   (3)       Broker is required by law to disclose to Seller and buyer any known or reasonably
                             ascertainable material facts.

Seller agrees Broker shall not be liable to Seller for (i) disclosing material facts required by law to be disclosed,
and (ii) refusing or failing to disclose other information the law does not require to be disclosed which could
harm or compromise one party's bargaining position but could benefit the other party.

         (c)       S         Role. Should Broker become a dual agent, Seller understands and acknowledges that:

                   (1)       Seller has the responsibility of makin S     own decisions as to what terms are to
                             be included in any purchase and sale agreement with a buyer client of Broker;




RE/FORM/Listing: 10/9/2013                              Page 6 of 9        Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                          All Rights Reserved
                  PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 7
                   (2)       Seller is fully aware of and understands the implications and consequences of
                             B         dual agency role as expressed herein to provide balanced and fair
                             representation of Seller and buyer and to encourage and effect communication
                             between them rather than as an advocate or exclusive agent or representative;
                   (3)       Seller has determined that the benefits of dual agency outweigh any disadvantages or
                             adverse consequences;
                   (4)       Seller may seek independent legal counsel to assist Seller with the negotiation and
                             preparation of a purchase and sale agreement or with any matter relating to the
                             transaction which is the subject matter of a purchase and sale agreement.

Should Broker become a dual agent, Seller waives all claims, damages, losses, expenses or liabilities, other
than for violations of the North Carolina Real Estate License Law and intentional wrongful acts, arising from
Broker's role as a dual agent. Seller shall have a duty to pro  S        own interests and should read any
purchase and sale agreement carefully to ensure that it accurately sets forth the terms which Seller wants
included in said agreement.

         (d)       Authorization (initial only ONE).

________           Seller authorizes Broker to act as a dual agent, representing both the Seller and the buyer,
                   subject to the terms and conditions set forth in Paragraph 12.

________          Seller desires exclusive representation at all times during this agreement and does NOT
                  authorize Broker to act in the capacity of dual agent. If Seller does not authorize Broker to act
                  as a dual agent, the remainder of this paragraph shall not apply.

         (e)       Designated Agent Option (Initial only if applicable).

________           Seller hereby authorizes Broker to designate an individual agent(s) to represent the Seller, to
                   the exclusion of any other individual agents associated with Broker. The individual designated
                   agent(s) shall represent only the interests of the Seller to the extent permitted by law.

(NOTE: When dual agency arises, an individual agent shall not practice designated agency and shall
remain a dual agent if the individual agent has actually received confidential information concerning a buyer
client of Broker in connection with the transaction or if designated agency is otherwise prohibited by law.)

         (f)       Dual Agency Compensation. If Broker acts as a dual agent (including designated agency), the
                   total fee Broker expects to receive for its services in representing Seller and the buyer shall be
                   6% (+/- up to 4%) and $300 (+/- up to $900). THIS WILL IN NO WAY AFFECT OR MODIFY
                   THE AMOUNT OF THE FEE SET FORTH IN PARAGRAPH 5 ABOVE THAT BROKER
                   EXPECTS TO RECEIVE FOR ITS SERVICES IN REPRESENTING SELLER UNDER THIS
                   AGREEMENT. In the event B                total fee is different from that described in this
                   subparagraph (f), Broker shall timely disclose the fee to Seller and confirm it in writing before
                   Seller accepts an offer to sell the Property.

13.      LEGAL AND PROFESSIONAL ADVICE: Broker recommends that Seller seek legal, tax, and other
professional advice relative to any real estate transaction. Broker makes no representation or warranty
respecting the advisability of any transaction. Broker is not an expert in matters relating to law (including
matters of title to the Property), tax, financing, surveying, structural or mechanical condition, hazardous
material, engineering, or other specialized topics. Seller is encouraged to seek expert assistance in such areas.
Broker will cooperate with experts engaged by Seller or at the request of Seller, but Broker will have no liability
to Seller pertaining to such matters.

14.      ARBITRATION AGREEMENT: Any Dispute, claim or controversy between Seller and Broker shall be
settled by binding arbitration administered by the American Arbitration Association (AAA) under its
Commercial Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where
applicable, and judgment on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. This agreement to arbitrate and the arbitration proceeding shall be governed by the
provisions of the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of
that Act is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall
govern this Arbitration Agreement and the arbitration proceeding.


RE/FORM/Listing: 10/9/2013                             Page 7 of 9         Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                          All Rights Reserved
                  PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 8
A                           D            a          ,              a    ,a      a ,              ,       a
disagreement regarding any representations, acts or omissions by any person, party or entity that in any way
arises out of or is related to the sale, purchase, financing, condition of any property or any other aspect of
S          a    a      a a       , or that in any way arises out of any of the real estate brokerage services or other
settlement services provided by Broker including, without limitation, allegations of concealment,
misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful actions or
omissions of any type. A Dispute includes any claim, controversy, complaint or disagreement of any kind,
including those based on broken promises or contracts, closing charges, or tort (injury caused by negligent or
intentional conduct). A Dispute includes any statutory, common law, or equitable claim. A Dispute also
includes any disagreement about the meaning of this Arbitration Agreement and whether a disagreement or
claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in arbitration with a
Dispute of any other person or arbitrated on a class action basis.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of
arbitrators, pursuant to its Commercial Arbitration Rules and its Supplementary Procedures for Consumer-
Related Disputes, where applicable. The arbitration shall be held in the county where the real property at issue
is located. To find out how to initiate arbitration, Seller can contact AAA at:

American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043

Toll free number 877-495-4185
Fax number 877-304-8457

Website: www.adr.org

Email: casefiling@adr.org

All parties to the arbitration (AAA, the arbitrator, Broker, and Seller) shall take any reasonable action
necessary, and reasonably possible, to assure that any arbitration proceeding started under this Arbitration
Agreement is finished within one hundred eighty (180) days from the date the Dispute is filed with AAA. The
arbitration proceeding shall be conducted at a location determined by AAA in accordance with this Arbitration
Agreement. All statutes of limitation and statutes of repose applicable to any Dispute shall apply to any
arbitration proceeding between Broker and Seller. If a Dispute is properly filed in Small Claims Court and the
Small Claims Court has jurisdiction to resolve the Dispute, including all cross-claims and counterclaims, the
 a       a      a     a b a      a                 D             S a Ca          C       a a AAA
administrative fee and the fees, costs, and expenses of the arbitrator(s). This Arbitration Agreement shall
survive the termination, amendment or expiration of any documents or relationships between the parties.

If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are
unenforceable, such determination will not impair or affect the enforceability of the other terms of this
Arbitration Agreement.

WHEN YOU SIGN THIS AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE DESCRIBED ABOVE
SHALL BE DECIDED EXCLUSIVELY BY ARBITRATION AND THAT THE ARBITRATOR S DECISION WILL
BE FINAL AND BINDING. YOU AGREE THAT YOU WILL RECEIVE ALL THE RIGHTS AND BENEFITS OF
ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT HAVE TO LITIGATE THOSE CLAIMS AND
DISPUTES IN A COURT OR JURY TRIAL, OR TO PARTICIPATE AS A REPRESENTATIVE OR MEMBER OF
ANY CLASS OF CLAIMANTS IN CONNECTION WITH CLAIMS OR DISPUTES. NEITHER BROKER NOR
SELLER SHALL BE ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR
MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC
OR IN ANY PRIVATE ATTORNEY GENERAL CAPACITY. IT IS IMPORTANT THAT YOU READ THIS
ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.

S             a : ___________ ____________




RE/FORM/Listing: 10/9/2013                            Page 8 of 9         Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                         All Rights Reserved
                    PREFERRED CAROLINAS DECLARATION EXHIBIT A - PAGE 9
15.      ADDITIONAL TERMS AND CONDITIONS: The following additional terms and conditions shall also be
a part of this Agreement:
____________________________________________________________________________
____________________________________________________________________________
____________________________________________________________________________.

16.     ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the parties; any
prior agreements pertaining thereto, whether oral or written, have been merged and integrated into this
Agreement. There shall be no modification of any of the terms of this Agreement unless such modification has
been agreed to in writing and signed by all parties.

Seller:   _____________________________________       ______________________________________               __________________
                        Print Name                                    Signature                                   Date

Contact Information:     ________________________    ________________________                 ________________________
                                   Home                           Work                                  Cell
                         ___________________________________________________
                                           e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Seller:   _____________________________________       ______________________________________               __________________
                        Print Name                                    Signature                                   Date

Contact Information:     ________________________    _______________________                  ________________________
                                   Home                            Work                               Cell
                         __________________________________________________
                                           e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Broker:    Preferred Carolinas Realty, Inc                               Phone:   ____________________________________


By:        ____________________________________       _________________________________                    __________________
                  Individual Agent Signature                    Individual License #                             Date
Office:   __________________________________________________________________________________________
Office Phone:      ____________________________________        Fax:     _____________________________________
e-mail:   __________________________________________________________________________________________




RE/FORM/Listing: 10/9/2013                                Page 9 of 9         Copyright © 2013 Preferred Carolinas Realty, Inc.
                                                                                             All Rights Reserved
                PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 1




                     EXCLUSIVE RIGHT TO SELL LISTING AGREEMENT
T    E          R    T S     L       A       ( A          )                     _____________________________________
_____________________________________           S    ( )( S   ) and Preferred Carolinas Realty, Inc. dba Berkshire Hathaway
HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood Realty, and Berkshire Hathaway
HomeServices Yost & Little Realty L       B       (B       )                              (P           )
described as:
Street Address: __________________________________________________________
City: _________________________________________ Zip code: _________________
County: __________________________________, North Carolina.
Legal Description:________________________________________________________
_______________________________________________________________________.

1.        TERM OF AGREEMENT: I                              B                                        P        ,B
granted the exclusive right to sell the Property for a period beginning on _____________, 20__ and expiring at 11:59 P.M. on
_______________, 20__ unless terminated sooner by Broker at its option.

2.         LISTING PRICE AND TERMS: Seller agrees to list the Property, including all fixtures described in paragraph 3, for sale at a
price of $_____________ ( L    P     )                      :
__ Cash             __ FHA            __ VA              __ USDA __ Conventional               __ Loan Assumption
__ Seller Financing         Other: ______________.

Seller agrees to sell the Property for the Listing Price and terms set forth above, or at any other price and on any other terms
acceptable to Seller.

3.          FIXTURES. The following items, if any, are deemed fixtures and are included in the Listing Price free of liens:
range/stove/oven, any built-in appliances, light fixtures, ceiling fans, attached floor coverings, blinds, shades, drapery rods and
curtain rods, brackets and all related hardware, window and door screens, storm windows, combination doors, awnings, antennas,
satellite dishes and receivers, burglar/fire/smoke/carbon monoxide alarms, pool and spa equipment, solar energy systems, attached
fireplace screens, gas logs, fireplace inserts, electric garage door openers with controls, outdoor plants and trees (other than in
movable containers), basketball goals, storage sheds, mailboxes, attached wall and/or door mirrors, fuel tank(s) whether attached or
buried and including contents, if any, as of the date of the closing on the sale of the Property, landscape and/or foundation lighting,
invisible fencing including all related equipment, lawn irrigation systems and all related equipment, water softener/conditioner and
filter equipment, and any other items attached or affixed to the Property, EXCEPT the following items which are leased or not owned
by the Seller or which the Seller does not intend to convey:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

4.        PERSONAL PROPERTY. The following personal property shall be transferred to Buyer free of liens at no value at the
closing on the sale of the Property:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

5.        BROKER S COMPENSATION: Seller agrees to pay Broker compensation in the amount of $__________________ plus
_____% of the gross contract sales price of the Property, which compensation shall include any compensation paid by Broker to any
cooperating real estate brokers. Note that Broker does not offer any compensation to non-cooperating real estate brokers who are not
                M         L      S      ( MLS ). Seller authorizes the payment of the compensation owed to Broker pursuant to this
A                                B            S                                         e of the Property.

The compensation owed to Broker shall be deemed earned upon Broker, a cooperating real estate broker, Seller, or anyone else
procuring or producing a ready, willing and able buyer(s) at the Listing Price and terms agreed to herein by Seller, or at any other price
or terms acceptable to Seller, during the term of this Agreement. If any agreement for the sale or transfer of the Property does not
have a selling price, the percentage component of the compensation owed to Broker shall be calculated based on the fair market value
of the Property as of the effective date of such agreement. The compensation earned as set forth above shall be due and payable
immediately upon the earlier of:

          (a)        The closing on the sale of the Property;
          (b)        Selle                                                          P                L        P
                     herein, or on any other terms acceptable to Seller;
          (c)        S                                                                           P        ;




RE/FORM/Listing: 1/1/2015                                     Page 1 of 8           Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                    PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 2
          (d)        S                                     ( )
                     transfer of the Property;
          (e)        S                     A           .

Provided, however, that in the event the Property is not sold during the term of this Agreement, if within 180 days after expiration of
this Agreement (      P           P      ) Seller sells or enters into any agreement to sell the Property, directly or indirectly, including
but not limited to any form of option, exchange, lease/purchase, conveyance or transfer upon any terms whatsoever, to any person or
entity with whom Seller, Broker, or any cooperating real estate broker communicated during the term of this Agreement, and whose
name(s) Broker has submitted to Seller in writing within 15 days of the expiration of this Agreement, the compensation owed to Broker
pursuant to this Agreement shall be immediately due and payable to Broker. However, Seller shall not be obligated to pay the
compensation owed to Broker pursuant to this Agreement if a valid listing agreement is entered into with another licensed real estate
broker after the expiration of this Agreement and the Property is sold, exchanged, leased, conveyed or transferred during the
Protection Period.

Seller acknowledges and agrees that Broker may be offered compensation from other persons or entities in connection with the sale of
the Property, and Seller agrees to permit Broker to receive any such additional compensation. Broker will timely disclose any such
additional compensation to Seller.

6.         BROKER S DUTIES: Broker accepts the exclusive listing granted by this Agreement and shall use its best efforts and due
diligence to solicit and procure a ready, willing and able buyer to purchase the Property at the Listing Price and terms set forth in this
Agreement. Broker further agrees to:

          (a)        P                           A          ,                                   ,               S               ;
          (b)        Assist Seller in developing, communicating, negotiating, and presenting offers, counteroffers, and notices that
                     relate to the offers and the counteroffers;
          (c)        Accept delivery of and present to Seller in a timely manner all offers and counteroffers to sell the Property;
          (d)        R            S                                       ,        offers, notices, and contingencies.
          (e)        Account in a timely manner for all money and property received on behalf of Seller;
          (f)        Not disclose any confidential information about Seller, unless disclosure is authorized pursuant to this Agreement
                     or is required by statute, rule, regulation or North Carolina law, or the failure to disclose such information would
                     constitute a material misrepresentation.

BROKER SHALL CONDUCT ALL BROKERAGE ACTIVITIES IN REGARD TO THIS AGREEMENT WITHOUT
RESPECT TO THE RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN, HANDICAP OR FAMILIAL STATUS OF
ANY PARTY OR PROSPECTIVE PARTY TO THE AGREEMENT.

7.        SELLER S DUTIES: Seller agrees to cooperate with Broker in marketing the Property for sale, including making the
Property available for showings at reasonable times on reasonable notice. Seller further agrees to complete all required disclosure
forms, including but not limited to the Residential Property   O         A            Disclosure Statement (unless exempt), the
Mineral and Oil and Gas Rights Mandatory Disclosure Statement (unless exempt), and the Lead-Based Paint or Lead-Based Paint
Hazard Addendum, if applicable to the Property.

          (a)        Seller represents that Seller holds title to the Property in fee simple, and that Seller does not know or have reason
                     to know of circumstances or encumbrances that would prohibit Seller from conveying fee simple marketable title
                     to the Property to a ready, willing and able buyer except as follows:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

          (b)        If required by N.C.G.S. §44A-11.1, Seller shall designate a Lien Agent, and provide Broker a copy of the
                     appointment of Lien Agent as soon as reasonably possible.

8.       SELLER REPRESENTATIONS: Seller acknowledges and agrees that Broker is required by law to disclose to potential
purchasers of the Property all material facts pertaining to the Property about which Broker knows or reasonably should know. Seller
hereby makes the following representations concerning the Property:
         (a)        Flood Hazard Disclosure/Insurance. To the best of S                 knowledge, the Property is is not located
                    partly or entirely within a designated Special Flood Hazard Area. The Seller     does    does not currently
                    maintain flood hazard insurance on the Property.
         (b)        Synthetic Stucco. To the best of S             knowledge, the Property    has not been clad previously (either in
                    whole or in part) with an exterior insulating and finishing system, commonly known as EIFS or synthetic
                    stucco , unless disclosed as follows:
                ______________________________________________________________________________________________




RE/FORM/Listing: 1/1/2015                                        Page 2 of 8        Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 3
        (c)      Owners Association.

                 (1) C         ONLY       R                 P               O          A             D           S
                         :T         ,
                 the association manager is:
                 _________________________________________________________________________________________
                 _________________________________________________________________________________________
                 _________________________________________________________________________________________

                 O                                         , if any: ____________________________________

                 (2) Complete ONLY if New Construction or               R          P            O        D           S
                 is NOT required: To the best of S       knowledge there  is   is not an owners association which imposes
                 various mandatory covenants, conditions and restrictions upon the Property. If there is an
                 association, Seller agrees to promptly complete an Owners Association Disclosure and Addendum For
                 Properties Exempt from Residential Property Disclosure Statement at S        expense and to attach it as an
                 addendum to any contract for the sale of the Property.

        (d)      Ownership. Seller represents that Seller:
                     has owned the Property for at least one year;
                     has owned the Property for less than one year.
        (e)      Residence. Seller represents that the Property is or is not the Seller s primary residence.
        (f)      Receipt of Sample Forms.
                     Seller acknowledges receipt of a sample copy of an Offer to Purchase and Contract (Form 2-T) or Offer to
                     Purchase and Contract New Construction (Form 800-T), as may be appropriate for review purposes.
                     Seller acknowledges receipt of a sample copy of a Professional Services Disclosure and Election Form
                     (Form #760) for review purposes.
        (g)      Current Liens. Seller represents to the best of Seller s knowledge:
                 (1)      The Property        is     is not encumbered by a deed of trust or mortgage. Complete any of
                          the following where applicable:
                          (i)        There is a first deed of trust or mortgage on the Property securing a loan held by:
                   Lender Name:
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                          (ii)       There is a second deed of trust or mortgage on the Property securing a loan held by:
                   Lender Name:
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                          (iii)      There is a deed of trust or mortgage on the Property securing an equity line of credit held by:
                   Lender Name:
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                 (2)      Seller    is current on all payments for the loans identified in numbered items (i), (ii) and (iii) above
                          except as specified in (7) below.
                 (3)      Seller    is not in default on any loan identified in numbered items (i), (ii) and (iii) above and has not
                          received any notice(s) from the holder of any loan identified in numbered items (i), (ii) and (iii) above
                          or from any other lien holder of any kind, regarding a default under the loan, threatened foreclosure,
                          notice of foreclosure, or the filing of foreclosure except as specified in (7) below.
                 (4)      There     are not any liens secured against the Property for Federal, State or local income taxes, unpaid
                          real property taxes, unpaid condominium or                      association fees, mechanics', laborers' or
                          materialmens liens, or other liens affecting the Property, and Seller has no knowledge of any matter
                          that might result in a lien affecting the Property except as specified in (7) below.
                 (5)      There     are not any judgments against Seller affecting the Property, and Seller has no knowledge of
                          any matter that might result in a judgment that may potentially affect the Property except as specified
                          in (7) below.
                 (6)      There     are not any Uniform Commercial Code (UCC) fixture filings affecting the Property, and Seller
                          has no knowledge of any matter that might result in a UCC fixture filing affecting the Property except as
                          specified in (7) below.
                 (7)      Specify any information, including approximate balances, required by Seller representations (2)
                          through (6) above (NOTE: Outsta                               S         roceeds.)
                            _________________________________________________________________________________
                            _________________________________________________________________________________



RE/FORM/Listing: 1/1/2015                                Page 3 of 8            Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                  All Rights Reserved
                  PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 4

          (h)       Bankruptcy. Seller currently:
                    (1)           is is not under bankruptcy protection under United States law.
                    (2)           is is not contemplating seeking bankruptcy protection during the term of this Agreement.
          (i)       Access. Seller represents that the Property     does    does not have legal access to a public right of way. If
                    access is by private road/easement/other, Seller further represents that there     is is not an agreement
                    regarding the maintenance of such private road/easement/other means of access. If applicable, Seller agrees
                    to promptly provide Broker information pertaining to any such agreement.
          (j)       Lease(s). To the best of Seller s knowledge, the Property is is not subject to any lease(s). If applicable,
                    Seller agrees to promptly provide Broker a copy of any such lease(s) or a written statement of the terms of any oral
                    lease(s).
          (k)       VA/FHA Appraisal. To the best of S            knowledge, a VA or FHA appraisal        has   has not been
                    performed on the Property within six months prior to the Effective Date. If applicable, Seller agrees to promptly
                    provide Firm a copy of any such appraisal if available.
          (l)       Special Assessments. To the best of Seller s knowledge, there are no proposed or confirmed special
                    assessments (as defined in the sample contract form provided to Seller) regarding the Property except as follows
                    (Insert non or the identification of such assessments, if any):
                    ___________________________________________________________________________.
          (m)       F   T     /F : T            S               ,        is is not a fuel tank(s) located on the Property. If
                      e com le e he follo ing o he be of Selle kno ledge:
                    Ownership of tank 1: owned leased. If leased, the name of tank lessor is:________________________
                    Location of tank 1:  above ground below ground
                    Type of fuel:       oil propane gasoline and/or diesel other:____________________________
                    Ownership of tank 2: owned leased. If leased, the name of tank lessor is:________________________
                    Location of tank 2:  above ground below ground
                    Type of fuel:       oil propane gasoline and/or diesel other:____________________________

If, during the term of this Agreement, Seller becomes aware that any of the representations set forth in this paragraph 8 are incorrect
or no longer accurate, Seller shall promptly notify Broker and cooperate with Broker in taking appropriate corrective action.

9.        HOME INSPECTION: Seller is advised to obtain a home inspection for the purpose of evaluating the condition of the
Property in order to enhance its marketability and to help reduce concerns of prospective buyers. Seller     agrees    does not
agree to obtain and pay for a home inspection by a licensed NC Home Inspector within      days after the execution of this
Agreement.

                    Seller acknowledges receipt of a copy of Questions and Answers on: Home Inspections by the NC Real Estate
                    Commission.

10.     MARKETING ACTIVITIES: Seller hereby authorizes Broker to market the Property as described below on:   the date this
Agreement has been signed by Seller and Broker OR (insert date) ________________________________________________________.

          (a)       Cooperate and share the commission payable under this Agreement with other brokers including brokers who
                                                             ,          ,            ,                       ,        ,                ,
                    authorization as required by law;
          (b)       Submit pertinent information, including virtual tours and images when applicable, concerning the Property to any
                    M         L        S       ( MLS ) organizations to which Broker subscribes;
          (c)       Provide to any MLS to which Broker subscribes, for dissemination to others, timely notice of status changes
                    affecting the Property, sales information, including S               , price, and other information concerning the
                    Property for use of the members of such services, to compile reliable statistics, and to establish market value for
                    other properties, and to report sales information about the property, including the price at which the property
                    sold, or is contracted to be sold, to the MLS for dissemination to MLS participants, subscribers, and other
                    licensees or users of the MLS database compilation;
          (d)       Disseminate data about the Property and other information,                  S             ,     ,
                    concerning the Property supplied by, or on behalf of Seller, including creative works depicting the Property, such
                                     ,       ,                                     P          (                          C        ), MLS
                    Participants, Subscribers and other licensees or users of the MLS database compilation, or any other MLS in
                    which Broker participates, and to further disseminate, or permit the MLS or other MLS participants to
                    disseminate such Content to potential purchasers through websites on the Internet. Further, Broker is authorized
                    to otherwise advertise the Property in any manner deemed appropriate by Broker, including but not limited to
                    advertising on the Internet, virtual tours, web-sites, trade journals and any other medium, and communications
                    via e-mail and facsimile;
          (e)       P         F S , U            C         , S   P        ,                        gns on the Property and to remove all
                    other signs during the term of this Agreement;
          (f)       Enter the Property at reasonable times and with reasonable notice for the purpose of evaluation, preview, or
                    showing the Property to prospective purchasers or other brokers;
          (g)       Possess and maintain a key to the Property, and make               L      B                            A         ; and
          (h)       Conduct open houses of the Property at such times as Seller and Broker may agree.




RE/FORM/Listing: 1/1/2015                                    Page 4 of 8           Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                     All Rights Reserved
                      PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 5
Seller acknowledges and understands that while the marketing services identified above will facilitate the showing and sale of the Property, there
are inherent risks associated with allowing access to and disseminating information about the Property that are not within the reasonable control
of Broker, including but not limited to:

                       (1)         unauthorized use of a lock/key box,
                       (2)         control of visitors during or after a showing or an open house,
                       (3)         inappropriate use of information about the Property placed on the Internet or furnished to any MLS in which
                                   Broker participates.

Seller agrees to indemnify and hold harmless Broker from any damages, costs, attorney s fees or other expenses as a result of any personal injury or
property loss or damage to Seller or any other person or entity arising out of any such marketing activities which are not the result of the sole
negligence of Broker.

11.          COPYRIGHT ASSIGNMENT: Broker is specifically authorized to use, both before and after the sale or, in the event there is not a sale,
after this listing has expired, for any purposes whatsoever, any and all information, photographs or video provided by Seller to Broker pursuant to
this Agreement for use in marketing the Property (including any information concerning the price and terms of the sale of the Property, the
description of the Property, length of time the Property is on the market, and any other information relating to the Property) (“Seller Content ).
Seller hereby assigns to Broker any and all intellectual property rights Seller may have in the Seller Content and to any photographs or video or
other reproductions of the property used in connection with the marketing of the property. For purposes of clarity, Broker is the owner of any and
all rights in the Seller Content and may further assign, license, sublicense, or otherwise dispose of these rights to any party whatsoever for any
purposes whatsoever. If any moral rights are not transferred by the preceding sentences, Seller hereby waives all such rights.

Seller s execution of this Agreement further signifies Seller s representation and warranty that Seller is the sole author and sole owner of all rights
in and to the Seller Content; that Seller s contribution to the Seller Content is original and not in the public domain; that Seller s contribution to the
Seller Content contains no material from other copyrighted or unpublished work that has been used without the written consent of the copyright
owner and/or of the owner of any other rights to or in such other works; that it does not violate or infringe on any personal or property rights of
others, whether common law or statutory; that it contains nothing libelous or contrary to law; and that Seller has full power to enter this Agreement.
Seller agrees to indemnify and hold harmless Broker for any claims of copyright infringement or other claims arising from any publication or use of
the Seller Content.

Broker grants to Seller a non-exclusive, perpetual license for the use of the Seller Content, including the right to display, reproduce, distribute or
make derivative works from the Seller Content. For purposes of clarity, the license granted to Seller for the use of the Seller Content applies only to
information, photographs or video provided by Seller to Broker pursuant to this Agreement for use in marketing the Property, and not to any
information, photographs or video created or provided by or on behalf of Broker. Seller agrees to indemnify and hold harmless Broker for any and
all claims arising from Seller s use, display, reproduction, distribution or creation of derivative works from the Seller Content pursuant to the terms
of this license. Seller understands and agrees that Broker assumes no responsibility for Seller s use, display, reproduction, distribution or creation of
derivative works from the Seller Content pursuant to the terms of the license granted by Broker, or for any infringement arising from Seller s use,
display, reproduction, distribution or creation of derivative works from the Seller Content.

12.       DUAL AGENCY: Seller understands that the potential for dual agency will arise if a buyer who has an agency relationship with
Broker becomes interested in viewing the Property. Broker may represent more than one party in the same transaction only with the knowledge
and informed consent of all parties for whom Broker acts.

           (a)         Disclosure of Information. In the event Broker serves as a dual agent, Seller agrees that without permission from the
                       party about whom the information pertains, Broker shall not disclose to the other party the following information:

                       (1)         that a party may agree to a price, terms, or any conditions of sale other than those offered;
                       (2)         the motivation of a party for engaging in the transaction, unless disclosure is otherwise required by
                                   statute or rule; and
                       (3)         any information about a party which that party has identified as confidential unless disclosure is
                                   otherwise required by statute, rule, regulation or North Carolina law.

           (b)         B        Role as Dual Agent. If Broker serves as agent for both Seller and a buyer in a transaction involving the
                       Property, Broker shall make every reasonable effort to represent Seller and buyer in a balanced and fair manner.
                       Broker shall also make every reasonable effort to encourage and effect communication and negotiation between
                       Seller and buyer. Seller understands and acknowledges that:

                       (1)         Prior to the time dual agency occurs, Broker will act as S      exclusive agent;
                       (2)         In its separate representation of Seller and buyer, Broker may obtain information which, if
                                   disclosed, could harm the bargaining position of the party providing such information to Broker;
                       (3)         Broker is required by law to disclose to Seller and buyer any known or reasonably ascertainable material
                                   facts.

Seller agrees Broker shall not be liable to Seller for (i) disclosing material facts required by law to be disclosed, and (ii) refusing or
failing to disclose other information the law does not require to be disclosed which could harm or compromise one party's bargaining
position but could benefit the other party.

           (c)         S        Role. Should Broker become a dual agent, Seller understands and acknowledges that:




RE/FORM/Listing: 1/1/2015                                            Page 5 of 8             Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                               All Rights Reserved
                  PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 6
                     (1)        Seller has the responsibility of makin S         own decisions as to what terms are to be included in
                                any purchase and sale agreement with a buyer client of Broker;
                     (2)        Seller is fully aware of and understands the implications and consequences o B             dual agency
                                role as expressed herein to provide balanced and fair representation of Seller and buyer and to
                                encourage and effect communication between them rather than as an advocate or exclusive agent or
                                representative;
                     (3)        Seller has determined that the benefits of dual agency outweigh any disadvantages or adverse
                                consequences;
                     (4)        Seller may seek independent legal counsel to assist Seller with the negotiation and preparation of a
                                purchase and sale agreement or with any matter relating to the transaction which is the subject matter
                                of a purchase and sale agreement.

Should Broker become a dual agent, Seller waives all claims, damages, losses, expenses or liabilities, other than for violations of
the North Carolina Real Estate License Law and intentional wrongful acts, arising from Broker's role as a dual agent. Seller shall
have a duty to pro     S       own interests and should read any purchase and sale agreement carefully to ensure that it accurately
sets forth the terms which Seller wants included in said agreement.

           (d)       Authorization (initial only ONE).

________             Seller authorizes Broker to act as a dual agent, representing both the Seller and the buyer, subject to the terms and
                     conditions set forth in Paragraph 12.

________            Seller desires exclusive representation at all times during this agreement and does NOT authorize Broker to act in
                    the capacity of dual agent. If Seller does not authorize Broker to act as a dual agent, the remainder of this
                    paragraph shall not apply.

           (e)       Designated Agent Option (Initial only if applicable).

________             Seller hereby authorizes Broker to designate an individual agent(s) to represent the Seller, to the exclusion of any
                     other individual agents associated with Broker. The individual designated agent(s) shall represent only the
                     interests of the Seller to the extent permitted by law.

(NOTE: When dual agency arises, an individual agent shall not practice designated agency and shall remain a dual agent if the
individual agent has actually received confidential information concerning a buyer client of Broker in connection with the transaction
or if designated agency is otherwise prohibited by law.)

           (f)       Dual Agency Compensation. If Broker acts as a dual agent (including designated agency), the total fee Broker
                     expects to receive for its services in representing Seller and the buyer shall be shall be 6% (+/- up to 4%) and
                     $300 (+/- up to $900). THIS WILL IN NO WAY AFFECT OR MODIFY THE AMOUNT OF THE FEE SET
                     FORTH IN PARAGRAPH 5 ABOVE THAT BROKER EXPECTS TO RECEIVE FOR ITS SERVICES IN
                     REPRESENTING SELLER UNDER THIS AGREEMENT. In the event B                               total fee is different from that
                     described in this subparagraph (f), Broker shall timely disclose the fee to Seller and confirm it in writing before
                     Seller accepts an offer to sell the Property.

13.        LEGAL AND PROFESSIONAL ADVICE: Broker recommends that Seller seek legal, tax, and other professional advice
relative to any real estate transaction. Broker makes no representation or warranty respecting the advisability of any transaction.
Broker is not an expert in matters relating to law (including matters of title to the Property), tax, financing, surveying, structural or
mechanical condition, hazardous material, engineering, or other specialized topics. Seller is encouraged to seek expert assistance in
such areas. Broker will cooperate with experts engaged by Seller or at the request of Seller, but Broker will have no liability to Seller
pertaining to such matters.

14.        ARBITRATION AGREEMENT: Any Dispute, claim or controversy between Seller and Broker shall be settled by binding
arbitration administered by the American Arbitration Association (AAA) under its Commercial Arbitration Rules and its
Supplementary Procedures for Consumer-Related Disputes, where applicable, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. This agreement to arbitrate and the arbitration proceeding shall
be governed by the provisions of the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that
Act is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall govern this Arbitration
Agreement and the arbitration proceeding.

A                         D                      ,                  ,           ,             ,                                    ing any
representations, acts or omissions by any person, party or entity that in any way arises out of or is related to the sale, purchase,
financing, condition of any property                         S                              , or that in any way arises out of any of the
real estate brokerage services or other settlement services provided by Broker including, without limitation, allegations of
concealment, misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful actions or omissions
of any type. A Dispute includes any claim, controversy, complaint or disagreement of any kind, including those based on broken
promises or contracts, closing charges, or tort (injury caused by negligent or intentional conduct). A Dispute includes any statutory,




RE/FORM/Listing: 1/1/2015                                      Page 6 of 8           Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 7
common law, or equitable claim. A Dispute also includes any disagreement about the meaning of this Arbitration Agreement and
whether a disagreement or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in arbitration with a
Dispute of any other person or arbitrated on a class action basis.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of arbitrators, pursuant to its
Commercial Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable. The arbitration
shall be held in the county where the real property at issue is located. To find out how to initiate arbitration, Seller can contact AAA at:

American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043

Toll free number 877-495-4185
Fax number 877-304-8457

Website: www.adr.org

Email: casefiling@adr.org

All parties to the arbitration (AAA, the arbitrator, Broker, and Seller) shall take any reasonable action necessary, and reasonably
possible, to assure that any arbitration proceeding started under this Arbitration Agreement is finished within one hundred eighty
(180) days from the date the Dispute is filed with AAA. The arbitration proceeding shall be conducted at a location determined by AAA
in accordance with this Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any Dispute shall apply to
any arbitration proceeding between Broker and Seller. If a Dispute is properly filed in Small Claims Court and the Small Claims Court
has jurisdiction to resolve the Dispute, including all cross-claims and counterclaims, the party that demands arbitration and removes
    D              S      C      C               AAA                                     ,    ,                              ( ). This
Arbitration Agreement shall survive the termination, amendment or expiration of any documents or relationships between the parties.

If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are unenforceable, such
determination will not impair or affect the enforceability of the other terms of this Arbitration Agreement.
WHEN YOU SIGN THIS AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE DESCRIBED ABOVE SHALL BE DECIDED
EXCLUSIVELY BY ARBITRATION AND THAT THE ARBITRATOR S DECISION WILL BE FINAL AND BINDING. YOU AGREE
THAT YOU WILL RECEIVE ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO PARTICIPATE AS A
REPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN CONNECTION WITH CLAIMS OR DISPUTES. NEITHER
BROKER NOR SELLER SHALL BE ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR
TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN ANY PRIVATE ATTORNEY GENERAL
CAPACITY. IT IS IMPORTANT THAT YOU READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.

S              : ___________ ____________

15.      Seller acknowledges receipt of the brochure describing the HomeServices Warranty Program offered through Home Security
of America, Inc. In the above mentioned brochure, Seller accepted or declined coverage. Specific details of the coverage provided by
Home Security of America, Inc., including coverage limits, exclusions, deductibles and other information may be obtained from Broker
upon request.

S              : ___________ _____________

16.     ADDITIONAL TERMS AND CONDITIONS: The following additional terms and conditions shall also be a part of this
Agreement:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________
_____________________________________________________________________________________________________

17.        ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the parties; any prior agreements
pertaining thereto, whether oral or written, have been merged and integrated into this Agreement. There shall be no modification of
any of the terms of this Agreement unless such modification has been agreed to in writing and signed by all parties.




RE/FORM/Listing: 1/1/2015                                      Page 7 of 8           Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT B - PAGE 8
Seller:   _____________________________________         ______________________________________            __________________
                          Print Name                                      Signature                               Date

Contact Information:      ________________________      ________________________         ________________________
                                     Home                                Work                         Cell
                          ___________________________________________________
                                         e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Seller:   _____________________________________         ______________________________________            __________________
                          Print Name                                      Signature                               Date

Contact Information:      ________________________      _______________________          ________________________
                                     Home                                 Work                       Cell
                          __________________________________________________
                                          e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Broker:    Preferred Carolinas Realty, Inc                               Phone:     ____________________________________


By:        ____________________________________         _________________________________                 __________________
                    Individual Agent Signature                      Individual License #                         Date
Office:    __________________________________________________________________________________________
Office Phone:      ____________________________________         Fax:    _____________________________________
e-mail:    __________________________________________________________________________________________




RE/FORM/Listing: 1/1/2015                              Page 8 of 8        Copyright © 2015 Preferred Carolinas Realty, Inc.
                                                                                            All Rights Reserved
               PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 1




                     EXCLUSIVE RIGHT TO SELL LISTING AGREEMENT
This Exclusive Right To Sell Listing Agreement (“Agreement”) is entered into between _____________________________________
_____________________________________ as Seller(s) (“Seller”) and Preferred Carolinas Realty, Inc. dba Berkshire Hathaway
HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood Realty, and Berkshire Hathaway
HomeServices Yost & Little Realty as Listing Broker (“Broker”) for the property described below (“Property”) and known as or legally
described as:
Street Address: __________________________________________________________
City: _________________________________________ Zip code: _________________
County: __________________________________, North Carolina.
Legal Description:________________________________________________________
_______________________________________________________________________.

1.        TERM OF AGREEMENT: In consideration of Broker’s services to procure a buyer for the Property, Broker is hereby
granted the exclusive right to sell the Property for a period beginning on _____________, 20__ and expiring at 11:59 P.M. on
_______________, 20__ unless terminated sooner by Broker at its option.

2.         LISTING PRICE AND TERMS: Seller agrees to list the Property, including all fixtures described in paragraph 3, for sale at a
price of $_____________ (“Listing Price”) on the following terms:
__ Cash             __ FHA               __ VA                __ USDA __ Conventional         __ Loan Assumption
__ Seller Financing           Other: ______________.

Seller agrees to sell the Property for the Listing Price and terms set forth above, or at any other price and on any other terms
acceptable to Seller.

3.         FIXTURES AND EXCLUSIONS.
     (a)   Specified Items: Unless identified in subparagraph (d) below, the following items, including all related equipment and
           remote control devices, if any, are deemed fixtures and shall convey, included in the Purchase Price free of liens:
           •    Alarm and security systems (attached) for              •    Antennas; satellite dishes and receivers
                security, fire, smoke, carbon monoxide or other        •    Basketball goals and play equipment
                toxins with all related access codes, sensors,              (permanently attached or in-ground)
                cameras, dedicated monitors, hard drives, video        •    Ceiling and wall-attached fans; light fixtures
                recorders, power supplies and cables;                       (including existing bulbs)
                doorbells/chimes                                       •    Fireplace insert; gas logs or starters; attached
           •    All stoves/ranges/ovens; built-in appliances;               fireplace screens; wood or coal stoves
                attached microwave oven; vent hood                     •    Floor coverings (attached)
           •    Fuel tank(s) whether attached or buried and            •    Mirrors attached to walls, ceilings, cabinets or
                including any contents that have not been used,             doors; all bathroom wall mirrors
                removed or resold to the fuel provider as of           •    Storage shed; utility building
                Settlement. NOTE: Seller’s use, removal or             •    Swimming pool (excluding inflatable); spa; hot
                resale of fuel in any fuel tank is subject to seller’s      tub
                obligation under Paragraph 8(c) to provide
                                                                       •    Solar electric and solar water heating systems
                working, existing utilities through the earlier of
                                                                       •    Sump-pumps, radon fans and crawlspace
                Closing or possession by Buyer.
                                                                            ventilators; de-humidifiers that are permanently
           •    Garage door openers with all controls
                                                                            wired
           •    Generators that are permanently wired
                                                                       •    Surface-mounting brackets for television and
           •    Invisible fencing with power supply, controls and           speakers; recess-mounted speakers; mounted
                receivers                                                   intercom system
           •    Landscape and outdoor trees and plants (except         •    Water supply equipment, including filters,
                in moveable containers); raised garden;                     conditioning and softener systems; re-circulating
                landscape and foundation lighting; outdoor                  pumps; well pumps and tanks
                sound systems; permanent irrigation systems
                                                                       •    Window/Door blinds and shades, curtain and
                and controls; rain barrels; landscape water
                                                                            draper rods and brackets, door and window
                features; address markers
                                                                            screens and combination doors, awnings and
           •    Mailboxes; mounted package and newspaper                    storm windows.
                receptacles




RE/FORM/Listing: 7/1/2017                                    Page 1 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                     All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 2
     (b) FIXTURES AND EXCLUSIONS.
         Items Leased or Not Owned: Any item which is leased or not owned by Seller, such as fuel tanks, satellite dishes and
         receivers, appliances, and alarm and security systems must be identified here and shall not convey:
          _________________________________________________________________________________________________
          _________________________________________________________________________________________________
          _________________________________________________________________________________________________

     (c) Other Fixtures/Unspecified items: Unless identified in subparagraph (d) below, any other item legally considered a fixture is
          included in the Purchase Price free of all liens.
     (d) Other Items That Do Not Convey: The following items shall not convey (identify those items to be excluded under
          subparagraphs (a) and (c)):
          _____________________________________________________________________________________
          _____________________________________________________________________________________

Seller shall repair any damage caused by removal of any items excepted above.

4.        PERSONAL PROPERTY. The following personal property shall be transferred to Buyer free of liens at no value at the
closing on the sale of the Property:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

5.        BROKER’S COMPENSATION: Seller agrees to pay Broker compensation in the amount of $__________________ plus
_____% of the gross contract sales price of the Property, which compensation shall include any compensation paid by Broker to any
cooperating real estate brokers. Note that Broker does not offer any compensation to non-cooperating real estate brokers who are not
members of the Multiple Listing Service (“MLS”). Seller authorizes the payment of the compensation owed to Broker pursuant to this
Agreement to be paid directly to Broker from Seller’s proceeds from the closing on the sale of the Property.

The compensation owed to Broker shall be deemed earned upon Broker, a cooperating real estate broker, Seller, or anyone else
procuring or producing a ready, willing and able buyer(s) at the Listing Price and terms agreed to herein by Seller, or at any other price
or terms acceptable to Seller, during the term of this Agreement. If any agreement for the sale or transfer of the Property does not
have a selling price, the percentage component of the compensation owed to Broker shall be calculated based on the fair market value
of the Property as of the effective date of such agreement. The compensation earned as set forth above shall be due and payable
immediately upon the earlier of:

          (a)       The closing on the sale of the Property;
          (b)       Seller’s refusal to sign a contract or agreement for the sale of Property at the Listing Price and terms set forth
                    herein, or on any other terms acceptable to Seller;
          (c)       Seller’s breach of any contract or agreement for the sale or transfer of the Property;
          (d)       Seller’s agreement with any buyer(s) to unreasonably modify or cancel any contract or agreement for the sale or
                    transfer of the Property;
          (e)       Seller’s breach of this Agreement.

Provided, however, that in the event the Property is not sold during the term of this Agreement, if within 180 days after expiration of
this Agreement (the “Protection Period”) Seller sells or enters into any agreement to sell the Property, directly or indirectly, including
but not limited to any form of option, exchange, lease/purchase, conveyance or transfer upon any terms whatsoever, to any person or
entity with whom Seller, Broker, or any cooperating real estate broker communicated during the term of this Agreement, and whose
name(s) Broker has submitted to Seller in writing within 15 days of the expiration of this Agreement, the compensation owed to Broker
pursuant to this Agreement shall be immediately due and payable to Broker. However, Seller shall not be obligated to pay the
compensation owed to Broker pursuant to this Agreement if a valid listing agreement is entered into with another licensed real estate
broker after the expiration of this Agreement and the Property is sold, exchanged, leased, conveyed or transferred during the
Protection Period.

Seller acknowledges and agrees that Broker may be offered compensation from other persons or entities in connection with the sale of
the Property, and Seller agrees to permit Broker to receive any such additional compensation. Broker will timely disclose any such
additional compensation to Seller.

6.         BROKER’S DUTIES: Broker accepts the exclusive listing granted by this Agreement and shall use its best efforts and due
diligence to solicit and procure a ready, willing and able buyer to purchase the Property at the Listing Price and terms set forth in this
Agreement. Broker further agrees to:

          (a)       Perform the terms of this Agreement, exercise reasonable care and skill, and promote Seller’s interests;
          (b)       Assist Seller in developing, communicating, negotiating, and presenting offers, counteroffers, and notices that
                    relate to the offers and the counteroffers;
          (c)       Accept delivery of and present to Seller in a timely manner all offers and counteroffers to sell the Property;
          (d)       Respond to Seller’s questions relating to the offers, counteroffers, notices, and contingencies.
          (e)       Account in a timely manner for all money and property received on behalf of Seller;
          (f)       Not disclose any confidential information about Seller, unless disclosure is authorized pursuant to this Agreement
                    or is required by statute, rule, regulation or North Carolina law, or the failure to disclose such information would
                    constitute a material misrepresentation.


RE/FORM/Listing: 7/1/2017                                     Page 2 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 3

BROKER SHALL CONDUCT ALL BROKERAGE ACTIVITIES IN REGARD TO THIS AGREEMENT WITHOUT
RESPECT TO THE RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN, HANDICAP OR FAMILIAL STATUS OF
ANY PARTY OR PROSPECTIVE PARTY TO THE AGREEMENT.

7.        SELLER’S DUTIES: Seller agrees to cooperate with Broker in marketing the Property for sale, including making the
Property available for showings at reasonable times on reasonable notice. Seller further agrees to complete all required disclosure
forms, including but not limited to the Residential Property and Owner’s Association Disclosure Statement (unless exempt), the
Mineral and Oil and Gas Rights Mandatory Disclosure Statement (unless exempt), and the Lead-Based Paint or Lead-Based Paint
Hazard Addendum, if applicable to the Property.

          (a)       Seller represents that Seller holds title to the Property in fee simple, and that Seller does not know or have reason
                    to know of circumstances or encumbrances that would prohibit Seller from conveying fee simple marketable title
                    to the Property to a ready, willing and able buyer except as follows:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

          (b)       If required by N.C.G.S. §44A-11.1, Seller shall designate a Lien Agent, and provide Broker a copy of the
                    appointment of Lien Agent as soon as reasonably possible.

8.       SELLER REPRESENTATIONS: Seller acknowledges and agrees that Broker is required by law to disclose to potential
purchasers of the Property all material facts pertaining to the Property about which Broker knows or reasonably should know. Seller
hereby makes the following representations concerning the Property:
         (a)        Flood Hazard Disclosure/Insurance. To the best of Seller’s knowledge, the Property            is   is not located
                    partly or entirely within a designated Special Flood Hazard Area. The Seller         does    does not currently
                    maintain flood hazard insurance on the Property.
         (b)        Synthetic Stucco. To the best of Seller’s knowledge, the Property         has not been clad previously (either in
                    whole or in part) with an “exterior insulating and finishing system,” commonly known as “EIFS” or “synthetic
                    stucco”, unless disclosed as follows:
                ______________________________________________________________________________________________

          (c)       Owners’ Association.

                    (1) Complete ONLY if the Residential Property and Owner’s Association Disclosure Statement is
                    required: The name, address and telephone number of the president of the owner’s association or
                    the association manager is:
                    _________________________________________________________________________________________
                    _________________________________________________________________________________________

                    Owner’s association website address, if any: ____________________________________

                    (2) Complete ONLY if New Construction or where the Residential Property and Owner’s Disclosure Statement
                    is NOT required: To the best of Seller’s knowledge there  is   is not an owners’ association which imposes
                    various mandatory covenants, conditions and restrictions upon the Property. If there is an owners’
                    association, Seller agrees to promptly complete an Owners’ Association Disclosure and Addendum For
                    Properties Exempt from Residential Property Disclosure Statement at Seller’s expense and to attach it as an
                    addendum to any contract for the sale of the Property.

          (d)       Ownership. Seller represents that Seller:
                        has owned the Property for at least one year;
                        has owned the Property for less than one year.
          (e)       Receipt of Sample Forms.
                        Seller acknowledges receipt of a sample copy of an Offer to Purchase and Contract (Form 2 -T) or Offer to
                        Purchase and Contract—New Construction (Form 800-T), as may be appropriate for review purposes.
                        Seller acknowledges receipt of a sample copy of a Professional Services Disclosure and Election Form
                        (Form #760) for review purposes.
          (f)       Current Liens. Seller represents to the best of Seller’s knowledge:
                    (1)      The Property      is      is not encumbered by a deed of trust or mortgage. Complete any of
                             the following where applicable:
                             (i)       There is a first deed of trust or mortgage on the Property securing a loan held by:
                      Lender Name :
                      Approximate balance: $
                      Lender Phone #:
                      Lender Address:
                             (ii)      There is a second deed of trust or mortgage on the Property securing a loan held by:
                      Lender Name:



RE/FORM/Listing: 7/1/2017                                    Page 3 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 4
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                          (iii)      There is a deed of trust or mortgage on the Property securing an equity line of credit held by:
                   Lender Name :
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                 (2)      Seller    is current on all payments for the loans identified in numbered items (i), (ii) and (iii) above
                          except as specified in (7) below.
                 (3)      Seller    is not in default on any loan identified in numbered items (i), (ii) and (iii) above and has not
                          received any notice(s) from the holder of any loan identified in numbered items (i), (ii) and (iii) above
                          or from any other lien holder of any kind, regarding a default under the loan, threatened foreclosure,
                          notice of foreclosure, or the filing of foreclosure except as specified in (7) below.
                 (4)      There     are not any liens secured against the Property for Federal, State or local income taxes, unpaid
                          real property taxes, unpaid condominium or homeowners’ association fees, mechanics', laborers' or
                          materialmens’ liens, or other liens affecting the Property, and Seller has no knowledge of any matter
                          that might result in a lien affecting the Property except as specified in (7) below.
                 (5)      There      are not any judgments against Seller affecting the Property, and Seller has no knowledge of
                          any matter that might result in a judgment that may potentially affect the Property except as specified
                          in (7) below.
                 (6)      There     are not any Uniform Commercial Code (UCC) fixture filings affecting the Property, and Seller
                          has no knowledge of any matter that might result in a UCC fixture filing affecting the Property except as
                          specified in (7) below.
                 (7)      Specify any information, including approximate balances, required by Seller representations (2)
                          through      (6)     above      (NOTE:       Outstanding     liens    may      affect Seller’s  proceeds.)
                            _________________________________________________________________________________
                            _________________________________________________________________________________
        (g)      Bankruptcy. Seller currently:
                 (1)            is is not under bankruptcy protection under United States law.
                 (2)            is is not contemplating seeking bankruptcy protection during the term of this Agreement.
        (h)      Access. Seller represents that the Property       does      does not have legal access to a public right of way. If
                 access is by private road/easement/other, Seller further represents that there          is     is not an agreement
                 regarding the maintenance of such private road/easement/other means of access. If applicable, Seller agrees
                 to promptly provide Broker information pertaining to any such agreement.
        (i)      Lease(s). To the best of Seller’s knowledge, the Property is is not subject to any lease(s). If applicable:
                 (i)        Seller agrees to promptly provide Broker a copy of any such lease(s) or a written statement of the terms
                 of any oral lease(s);
                 (ii)       If the Property is managed by someone other than Seller, the manager’s name and contact information
                 is as follows: ___________________________________________________________________.
                 Seller authorizes any such manager to release and disclose to Broker any relevant information about any lease(s)
                 and to cooperate with Broker in the sale of the Property.
        (j)      FHA Appraisal. To the best of Seller’s knowledge, a FHA appraisal           has     has not been performed on the
                 Property within four months prior to the Effective Date. If applicable, Seller agrees to promptly provide Firm a
                 copy of any such appraisal if available.
                 NOTE: Any such appraisal may or may not be binding on a buyer who intends to obtain FHA financing.
        (k)      Special Assessments. To the best of Seller’s knowledge, there are no proposed or confirmed special
                 assessments (as defined in the sample contract form provided to Seller) regarding the Property except as follows
                 (Insert        “none”       or      the      identification      of      such       assessments,       if      any):
                 ___________________________________________________________________________.
        (l)      Fuel Tank/Fuel: To the best of Seller’s knowledge, there      is   is not a fuel tank(s) located on the Property. If
                 “yes” complete the following to the best of Seller’s knowledge:

                 Ownership of tank 1:    owned    leased. If leased, the name and contact information of tank lessor/fuel vendor
                 is:
                 _____________________________________________________________________________
                 Location of tank 1:   above ground     below ground
                 Type of fuel:        oil   propane    gasoline and/or diesel   other:____________________________

                 Ownership of tank 2:    owned   leased. If leased, the name and contact information of tank lessor/fuel vendor
                 is:
                 _____________________________________________________________________________
                 Location of tank 2:   above ground    below ground
                 Type of fuel:        oil  propane    gasoline and/or diesel   other:____________________________




RE/FORM/Listing: 7/1/2017                                Page 4 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                  All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 5
If, during the term of this Agreement, Seller becomes aware that any of the representations set forth in this paragraph 8 are incorrect
or no longer accurate, Seller shall promptly notify Broker and cooperate with Broker in taking appropriate corrective action.

9.        HOME INSPECTION: Seller is advised to obtain a home inspection for the purpose of evaluating the condition of the
Property in order to enhance its marketability and to help reduce concerns of prospective buyers. Seller agrees    does not
agree to obtain and pay for a home inspection by a licensed NC Home Inspector within   days after the execution of this
Agreement.

                    Seller acknowledges receipt of a copy of Questions and Answers on: Home Inspections by the NC Real Estate
                    Commission.

10.     MARKETING ACTIVITIES: Seller hereby authorizes Broker to market the Property as described below on:    the date this
Agreement has been signed by Seller and Broker OR (insert date) ________________________________________________________.

          (a)      Commencement of Marketing. Broker is authorized to commence marketing the Property as described in
subparagraph (b) below on the Effective Date OR if selected on (insert date only if applicable) ______________________
(“Delayed Marketing Date”).

NOTE: If a Delayed Marketing Date is selected, Seller understands and acknowledges the following:
   •    THE PROPERTY MAY NOT BE SHOWN BY ANY REAL ESTATE AGENT, INCLUDING BROKER’S AGENTS,
        PRIOR TO THE DELAYED MARKETING DATE.
   •    BROKER IS OBLIGATED TO PRESENT TO SELLER ANY OFFERS ON THE PROPERTY THAT MAY BE
        SUBMITTED TO BROKER PRIOR TO THE DELAYED MARKETING DATE.
   •    IT IS IN THE BEST INTEREST OF MOST SELLERS TO GET THE HIGHEST POSSIBLE PRICE ON THE BEST
        TERMS FOR THEIR PROPERTY, AND MAXIMIZING EXPOSURE OF THEIR PROPERTY ADVANCES THAT
        INTEREST. ACCEPTING AN OFFER ON THE PROPERTY BEFORE IT IS FULLY EXPOSED TO THE
        WIDEST GROUP OF POTENTIAL BUYERS MAY DENY SELLER THE BEST OPPORTUNITY TO ATTRACT
        OFFERS AT THE HIGHEST PRICE AND BEST TERMS.

          (b)       Marketing Authorization. Seller authorizes Broker to market the Property as described below:

                    (i)       Cooperate and share the commission payable under this Agreement with other brokers including
                              brokers who have been employed as buyer’s agents, subagents, dual agents, or designated agents,
                              subject, where applicable, to authorization as required by law;
                    (ii)      Submit pertinent information, including virtual tours and images when applicable, concerning the
                              Property to any Multiple Listing Service (“MLS”) organizations to which Broker subscribes;
                    (iii)     Provide to any MLS to which Broker subscribes, for dissemination to others, timely notice of status
                              changes affecting the Property, sales information, including Seller’s name, price, and other information
                              concerning the Property for use of the members of such services, to compile reliable statistics, and to
                              establish market value for other properties, and to report sales information about the property,
                              including the price at which the property sold, or is contracted to be sold, to the MLS for dissemination
                              to MLS participants, subscribers, and other licensees or users of the MLS database compilation;
                    (iv)      Disseminate data about the Property and other information, including Seller’s name, price, and other
                              information concerning the Property supplied by, or on behalf of Seller, including creative works
                              depicting the Property, such as virtual tours, images, and any textual descriptions of the Property
                              (collectively referred to as “Content”), to MLS Participants, Subscribers and other licensees or users of
                              the MLS database compilation, or any other MLS in which Broker participates, and to further
                              disseminate, or permit the MLS or other MLS participants to disseminate such Content to potential
                              purchasers through websites on the Internet. Further, Broker is authorized to otherwise advertise the
                              Property in any manner deemed appropriate by Broker, including but not limited to advertising on the
                              Internet, virtual tours, web-sites, trade journals and any other medium, and communications via e-mail
                              and facsimile;
                    (v)       Place a “For Sale,” “Under Contract,” “Sale Pending,” and other similar signs on the Property and to
                              remove all other signs during the term of this Agreement;
                    (vi)      Enter the Property at reasonable times and with reasonable notice for the purpose of evaluation,
                              preview, or showing the Property to prospective purchasers or other brokers;
                    (vii)     Possess and maintain a key to the Property, and make use of a “Lock Box” during the term of this
                              Agreement; and
                    (viii)    Conduct open houses of the Property at such times as Seller and Broker may agree.

          (c)        “Coming Soon” Advertising.         (Check only if applicable). If applicable, Broker is authorized to market the
Property as “Coming Soon,” commencing on the Effective Date, in any media Broker may in its discretion select, provided that any
“Coming Soon” advertising shall be conducted in accordance with any restrictions and requirements of any listing service in which the
Property will be included, a copy of which are    are not attached to this Agreement.




RE/FORM/Listing: 7/1/2017                                   Page 5 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                    All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 6
         (d)         Seller Acknowledgement. Seller acknowledges and understands that while the marketing services identified
above will facilitate the showing and sale of the Property, there are inherent risks associated with allowing access to and
disseminating information about the Property that are not within the reasonable control of Broker, including but not limited to:

                     (1)       unauthorized use of a lock/key box,
                     (2)       control of visitors during or after a showing or an open house, including the taking and use of
                               photographs and videos of the Property,
                     (3)       inappropriate use of information about the Property placed on the Internet or furnished to any
                               MLS in which Broker participates, and
                     (4)       information about the Property placed on the Internet by or through any listing service in which Broker
                               participates which is inaccurate or dated.

Seller therefore agrees to release and discharge Broker and Broker’s agents from any and all claims, demands, rights and causes of
action of whatsoever kind and nature not caused by Broker’s negligence arising directly or indirectly out of any such marketing
services.

WARNING: IT MAY BE A CRIME UNDER FEDERAL AND STATE LAWS TO LISTEN TO OR RECORD AN ORAL
COMMUNICATION THROUGH THE USE OF ANY ELECTRONIC, MECHANICAL, OR OTHER DEVICE WITHOUT THE CONSENT
OF A PARTY TO THAT COMMUNICATION. If there is a video/audio/surveillance device(s) on the Property, Seller is advised: (i) that
no audio surveillance device may be turned on during any showings, open houses, investigations, examinations or inspections of the
Property; and (ii) that the placement of any video surveillance device should not violate a visitor’s reasonable expectation of privacy.

11.        COPYRIGHT: Broker is specifically authorized to use, both before and after the sale or, in the event there is not a sale, after
this listing has expired, for any purposes whatsoever, any and all information, photographs or video provided by Seller to Broker
pursuant to this Agreement for use in marketing the Property (including any information concerning the price and terms of the sale of
the Property, the description of the Property, length of time the Property is on the market, and any other information relating to the
Property) (“Seller Content”). Seller hereby assigns to Broker any and all intellectual property rights Seller may have in the Seller
Content and to any photographs or video or other reproductions of the property used in connection with the marketing of the property.
For purposes of clarity, Broker is the owner of any and all rights in the Seller Content and may further assign, license, sublicense, or
otherwise dispose of these rights to any party whatsoever for any purposes whatsoever. If any moral rights are not transferred by the
preceding sentences, Seller hereby waives all such rights.

Seller’s execution of this Agreement further signifies Seller’s representation and warranty that Seller is the sole author and sole owner
of all rights in and to the Seller Content; that Seller’s contribution to the Seller Content is original and not in the public domain; that
Seller’s contribution to the Seller Content contains no material from other copyrighted or unpublished work that has been used
without the written consent of the copyright owner and/or of the owner of any other rights to or in such other works; that it does not
violate or infringe on any personal or property rights of others, whether common law or statutory; that it contains nothing libelous or
contrary to law; and that Seller has full power to enter this Agreement. Seller agrees to indemnify and hold harmless Broker for any
claims of copyright infringement or other claims arising from any publication or use of the Seller Content.

Broker grants to Seller a non-exclusive, perpetual license for the use of the Seller Content, including the right to display, reproduce,
distribute or make derivative works from the Seller Content. For purposes of clarity, the license granted to Seller for the use of the
Seller Content applies only to information, photographs or video provided by Seller to Broker pursuant to this Agreement for use in
marketing the Property, and not to any information, photographs or video created or provided by or on behalf of Broker. Seller agrees
to indemnify and hold harmless Broker for any and all claims arising from Seller’s use, display, reproduction, distribution or creation
of derivative works from the Seller Content pursuant to the terms of this license. Seller understands and agrees that Broker assumes
no responsibility for Seller’s use, display, reproduction, distribution or creation of derivative works from the Seller Content pursuant to
the terms of the license granted by Broker, or for any infringement arising from Seller’s use, display, reproduction, distribution or
creation of derivative works from the Seller Content.

12.       DUAL AGENCY: Seller understands that the potential for dual agency will arise if a buyer who has an agency relationship
with Broker becomes interested in viewing the Property. Broker may represent more than one party in the same transaction only
with the knowledge and informed consent of all parties for whom Broker acts.

          (a)        Disclosure of Information. In the event Broker serves as a dual agent, Seller agrees that without permission
                     from the party about whom the information pertains, Broker shall not disclose to the other party the following
                     information:

                     (1)       that a party may agree to a price, terms, or any conditions of sale other than those offered;
                     (2)       the motivation of a party for engaging in the transaction, unless disclosure is otherwise required by
                               statute or rule; and
                     (3)       any information about a party which that party has identified as confidential unless disclosure is
                               otherwise required by statute, rule, regulation or North Carolina law.

          (b)        Broker’s Role as Dual Agent. If Broker serves as agent for both Seller and a buyer in a transaction involving the
                     Property, Broker shall make every reasonable effort to represent Seller and buyer in a balanced and fair manner.
                     Broker shall also make every reasonable effort to encourage and effect communication and negotiation between
                     Seller and buyer. Seller understands and acknowledges that:

                     (1)       Prior to the time dual agency occurs, Broker will act as Seller’s exclusive agent;



RE/FORM/Listing: 7/1/2017                                     Page 6 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 7
                     (2)        In its separate representation of Seller and buyer, Broker may obtain information which, if
                                disclosed, could harm the bargaining position of the party providing such information to Broker;
                     (3)        Broker is required by law to disclose to Seller and buyer any known or reasonably ascertainable material
                                facts.

Seller agrees Broker shall not be liable to Seller for (i) disclosing material facts required by law to be disclosed, and (ii) refusing or
failing to disclose other information the law does not require to be disclosed which could harm or compromise one party's bargaining
position but could benefit the other party.

           (c)       Seller’s Role. Should Broker become a dual agent, Seller understands and acknowledges that:

                     (1)       Seller has the responsibility of making Seller’s own decisions as to what terms are to be included in
                               any purchase and sale agreement with a buyer client of Broker;
                     (2)       Seller is fully aware of and understands the implications and consequences of Broker’s dual agency
                               role as expressed herein to provide balanced and fair representation of Seller and buyer and to
                               encourage and effect communication between them rather than as an advocate or exclusive agent or
                               representative;
                     (3)       Seller has determined that the benefits of dual agency outweigh any disadvantages or adverse
                               consequences;
                     (4)       Seller may seek independent legal counsel to assist Seller with the negotiation and preparation of a
                               purchase and sale agreement or with any matter relating to the transaction which is the subject matter
                               of a purchase and sale agreement.

Should Broker become a dual agent, Seller waives all claims, damages, losses, expenses or liabilities, other than for violations of
the North Carolina Real Estate License Law and intentional wrongful acts, arising from Broker's role as a dual agent. Seller shall
have a duty to protect Seller’s own interests and should read any purchase and sale agreement carefully to ensure that it accurately
sets forth the terms which Seller wants included in said agreement.

           (d)       Authorization (initial only ONE).

________             Seller authorizes Broker to act as a dual agent, representing both the Seller and the buyer, subject to the terms and
                     conditions set forth in Paragraph 12.

________            Seller desires exclusive representation at all times during this agreement and does NOT authorize Broker to act in
                    the capacity of dual agent. If Seller does not authorize Broker to act as a dual agent, the remainder of this
                    paragraph shall not apply.

           (e)       Designated Agent Option (Initial only if applicable).

________             Seller hereby authorizes Broker to designate an individual agent(s) to represent the Seller. The individual
                     designated agent(s) shall represent only the interests of the Seller to the extent permitted by law.

(NOTE: When dual agency arises, an individual agent shall not practice designated agency and shall remain a dual agent if the
individual agent has actually received confidential information concerning a buyer client of Broker in connection with the transaction
or if designated agency is otherwise prohibited by law.)

           (f)       Dual Agency Compensation. If Broker acts as a dual agent (including designated agency), the total fee Broker
                     expects to receive for its services in representing Seller and the buyer shall be shall be 6% (+/- up to 4%) and
                     $300 (+/- up to $900). THIS WILL IN NO WAY AFFECT OR MODIFY THE AMOUNT OF THE FEE SET
                     FORTH IN PARAGRAPH 5 ABOVE THAT BROKER EXPECTS TO RECEIVE FOR ITS SERVICES IN
                     REPRESENTING SELLER UNDER THIS AGREEMENT. In the event Broker’s total fee is different from that
                     described in this subparagraph (f), Broker shall timely disclose the fee to Seller and confirm it in writing before
                     Seller accepts an offer to sell the Property.

13.        LEGAL AND PROFESSIONAL ADVICE: Broker recommends that Seller seek legal, tax, and other professional advice
relative to any real estate transaction. Broker makes no representation or warranty respecting the advisability of any transaction.
Broker is not an expert in matters relating to law (including matters of title to the Property), tax, financing, surveying, structural or
mechanical condition, hazardous material, engineering, or other specialized topics. Seller is encouraged to seek expert assistance in
such areas. Broker will cooperate with experts engaged by Seller or at the request of Seller, but Broker will have no liability to Seller
pertaining to such matters.

14.        ARBITRATION AGREEMENT: Any Dispute, claim or controversy between Seller and Broker shall be settled by binding
arbitration administered by the American Arbitration Association (AAA) under its Commercial Arbitration Rules and its
Supplementary Procedures for Consumer-Related Disputes, where applicable, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. This agreement to arbitrate and the arbitration proceeding shall
be governed by the provisions of the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that


RE/FORM/Listing: 7/1/2017                                      Page 7 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                        All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 8
Act is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall govern this Arbitration
Agreement and the arbitration proceeding.
As used herein the term “Dispute” shall include, without limitation, any claim, controversy, complaint or disagreement regarding any
representations, acts or omissions by any person, party or entity that in any way arises out of or is related to the sale, purchase,
financing, condition of any property or any other aspect of Seller’s real estate transaction, or that in any way arises out of any of the
real estate brokerage services or other settlement services provided by Broker including, without limitation, allegations of
concealment, misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful actions or omissions
of any type. A Dispute includes any claim, controversy, complaint or disagreement of any kind, including those based on broken
promises or contracts, closing charges, or tort (injury caused by negligent or intentional conduct). A Dispute includes any statutory,
common law, or equitable claim. A Dispute also includes any disagreement about the meaning of this Arbitration Agreement and
whether a disagreement or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in arbitration with a
Dispute of any other person or arbitrated on a class action basis.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of arbitrators, pursuant to its
Commercial Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable. The arbitration
shall be held in the county where the real property at issue is located. To find out how to initiate arbitration, Seller can contact AAA at:
American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043
Toll free number 877-495-4185
Fax number 877-304-8457
Website: www.adr.org

Email: casefiling@adr.org

All parties to the arbitration (AAA, the arbitrator, Broker, and Seller) shall take any reasonable action necessary, and reasonably
possible, to assure that any arbitration proceeding started under this Arbitration Agreement is finished within one hundred eighty
(180) days from the date the Dispute is filed with AAA. The arbitration proceeding shall be conducted at a location determined by AAA
in accordance with this Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any Dispute shall apply to
any arbitration proceeding between Broker and Seller. If a Dispute is properly filed in Small Claims Court and the Small Claims Court
has jurisdiction to resolve the Dispute, including all cross-claims and counterclaims, the party that demands arbitration and removes
the Dispute from Small Claims Court shall pay AAA’s administrative fee and the fees, costs, and expenses of the arbitrator(s). This
Arbitration Agreement shall survive the termination, amendment or expiration of any documents or relationships between the parties.

If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are unenforceable, such
determination will not impair or affect the enforceability of the other terms of this Arbitration Agreement.
WHEN YOU SIGN THIS AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE DESCRIBED ABOVE SHALL BE DECIDED
EXCLUSIVELY BY ARBITRATION AND THAT THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING. YOU AGREE
THAT YOU WILL RECEIVE ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO PARTICIPATE AS A
REPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN CONNECTION WITH CLAIMS OR DISPUTES. NEITHER
BROKER NOR SELLER SHALL BE ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR
TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN ANY PRIVATE ATTORNEY GENERAL
CAPACITY. IT IS IMPORTANT THAT YOU READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.

Seller’s initials: ___________ ____________

15.       Seller acknowledges receipt of the brochure describing the HomeServices Warranty Program offered through HMS National,
Inc. In the above mentioned brochure, Seller accepted or declined coverage. Specific details of the coverage provided by HMS
National, Inc., including coverage limits, exclusions, deductibles and other information may be obtained from Broker upon request.

Seller’s initials: ___________ _____________

16.     ADDITIONAL TERMS AND CONDITIONS: The following additional terms and conditions shall also be a part of this
Agreement:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________
_____________________________________________________________________________________________________
17.        ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the parties; any prior agreements
pertaining thereto, whether oral or written, have been merged and integrated into this Agreement. There shall be no modification of
any of the terms of this Agreement unless such modification has been agreed to in writing and signed by all parties.




RE/FORM/Listing: 7/1/2017                                      Page 8 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                        All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT C - PAGE 9
Seller:   _____________________________________            ______________________________________           __________________
                          Print Name                                         Signature                              Date

Contact Information:      ________________________      ________________________           ________________________
                                     Home                                Work                           Cell
                          ___________________________________________________
                                         e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Seller:   _____________________________________            ______________________________________           __________________
                          Print Name                                         Signature                              Date

Contact Information:      ________________________      _______________________            ________________________
                                     Home                                 Work                         Cell
                          __________________________________________________
                                          e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Broker:    Preferred Carolinas Realty, Inc                                 Phone:     ____________________________________


By:        ____________________________________            _________________________________                __________________
                    Individual Agent Signature                         Individual License #                        Date
Office:    __________________________________________________________________________________________
Office Phone:       ____________________________________          Fax:    _____________________________________
e-mail:    __________________________________________________________________________________________




RE/FORM/Listing: 7/1/2017                              Page 9 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                               All Rights Reserved
              PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 1




                     EXCLUSIVE RIGHT TO SELL LISTING AGREEMENT
This Exclusive Right To Sell Listing Agreement (“Agreement”) is entered into between _____________________________________
_____________________________________ as Seller(s) (“Seller”) and Preferred Carolinas Realty, Inc. dba Berkshire Hathaway
HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood Realty, Berkshire Hathaway
HomeServices Yost & Little Realty, and Berkshire Hathaway HomeServices Pinehurst Realty Group as Listing Broker (“Broker”) for the
property described below (“Property”) and known as or legally described as:
Street Address: __________________________________________________________
City: _________________________________________ Zip code: _________________
County: __________________________________, North Carolina.
Legal Description:________________________________________________________
_______________________________________________________________________.

1.        TERM OF AGREEMENT: In consideration of Broker’s services to procure a buyer for the Property, Broker is hereby
granted the exclusive right to sell the Property for a period beginning on _____________, 20__ and expiring at 11:59 P.M. on
_______________, 20__ unless terminated sooner by Broker at its option.

2.         LISTING PRICE AND TERMS: Seller agrees to list the Property, including all fixtures described in paragraph 3, for sale at a
price of $_____________ (“Listing Price”) on the following terms:
__ Cash             __ FHA               __ VA                __ USDA __ Conventional         __ Loan Assumption
__ Seller Financing           Other: ______________.

Seller agrees to sell the Property for the Listing Price and terms set forth above, or at any other price and on any other terms
acceptable to Seller.

3.         FIXTURES AND EXCLUSIONS.
     (a)   Specified Items: Unless identified in subparagraph (d) below, the following items, including all related equipment and
           remote control devices, if any, are deemed fixtures and shall convey, included in the Purchase Price free of liens:
           •    Alarm and security systems (attached) for              •    Antennas; satellite dishes and receivers
                security, fire, smoke, carbon monoxide or other        •    Basketball goals and play equipment
                toxins with all related access codes, sensors,              (permanently attached or in-ground)
                cameras, dedicated monitors, hard drives, video        •    Ceiling and wall-attached fans; light fixtures
                recorders, power supplies and cables;                       (including existing bulbs)
                doorbells/chimes                                       •    Fireplace insert; gas logs or starters; attached
           •    All stoves/ranges/ovens; built-in appliances;               fireplace screens; wood or coal stoves
                attached microwave oven; vent hood                     •    Floor coverings (attached)
           •    Fuel tank(s) whether attached or buried and            •    Mirrors attached to walls, ceilings, cabinets or
                including any contents that have not been used,             doors; all bathroom wall mirrors
                removed or resold to the fuel provider as of           •    Storage shed; utility building
                Settlement. NOTE: Seller’s use, removal or             •    Swimming pool (excluding inflatable); spa; hot
                resale of fuel in any fuel tank is subject to seller’s      tub
                obligation under Paragraph 8(c) to provide
                                                                       •    Solar electric and solar water heating systems
                working, existing utilities through the earlier of
                                                                       •    Sump-pumps, radon fans and crawlspace
                Closing or possession by Buyer.
                                                                            ventilators; de-humidifiers that are permanently
           •    Garage door openers with all controls
                                                                            wired
           •    Generators that are permanently wired
                                                                       •    Surface-mounting brackets for television and
           •    Invisible fencing with power supply, controls and           speakers; recess-mounted speakers; mounted
                receivers                                                   intercom system
           •    Landscape and outdoor trees and plants (except         •    Water supply equipment, including filters,
                in moveable containers); raised garden;                     conditioning and softener systems; re-circulating
                landscape and foundation lighting; outdoor                  pumps; well pumps and tanks
                sound systems; permanent irrigation systems
                                                                       •    Window/Door blinds and shades, curtain and
                and controls; rain barrels; landscape water
                                                                            drapery rods and brackets, door and window
                features; address markers
                                                                            screens and combination doors, awnings and
           •    Mailboxes; mounted package and newspaper                    storm windows.
                receptacles




RE/FORM/Listing: 8/15/2017                                   Page 1 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                     All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 2
     (b) FIXTURES AND EXCLUSIONS.
         Items Leased or Not Owned: Any item which is leased or not owned by Seller, such as fuel tanks, satellite dishes and
         receivers, appliances, and alarm and security systems must be identified here and shall not convey:
          _________________________________________________________________________________________________
          _________________________________________________________________________________________________
          _________________________________________________________________________________________________

     (c) Other Fixtures/Unspecified items: Unless identified in subparagraph (d) below, any other item legally considered a fixture is
          included in the Purchase Price free of all liens.
     (d) Other Items That Do Not Convey: The following items shall not convey (identify those items to be excluded under
          subparagraphs (a) and (c)):
          _____________________________________________________________________________________
          _____________________________________________________________________________________

Seller shall repair any damage caused by removal of any items excepted above.

4.        PERSONAL PROPERTY. The following personal property shall be transferred to Buyer free of liens at no value at the
closing on the sale of the Property:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

5.        BROKER’S COMPENSATION: Seller agrees to pay Broker compensation in the amount of $__________________ plus
_____% of the gross contract sales price of the Property, which compensation shall include any compensation paid by Broker to any
cooperating real estate brokers. Note that Broker does not offer any compensation to non-cooperating real estate brokers who are not
members of the Multiple Listing Service (“MLS”). Seller authorizes the payment of the compensation owed to Broker pursuant to this
Agreement to be paid directly to Broker from Seller’s proceeds from the closing on the sale of the Property.

The compensation owed to Broker shall be deemed earned upon Broker, a cooperating real estate broker, Seller, or anyone else
procuring or producing a ready, willing and able buyer(s) at the Listing Price and terms agreed to herein by Seller, or at any other price
or terms acceptable to Seller, during the term of this Agreement. If any agreement for the sale or transfer of the Property does not
have a selling price, the percentage component of the compensation owed to Broker shall be calculated based on the fair market value
of the Property as of the effective date of such agreement. The compensation earned as set forth above shall be due and payable
immediately upon the earlier of:

          (a)       The closing on the sale of the Property;
          (b)       Seller’s refusal to sign a contract or agreement for the sale of Property at the Listing Price and terms set forth
                    herein, or on any other terms acceptable to Seller;
          (c)       Seller’s breach of any contract or agreement for the sale or transfer of the Property;
          (d)       Seller’s agreement with any buyer(s) to unreasonably modify or cancel any contract or agreement for the sale or
                    transfer of the Property;
          (e)       Seller’s breach of this Agreement.

Provided, however, that in the event the Property is not sold during the term of this Agreement, if within 180 days after expiration of
this Agreement (the “Protection Period”) Seller sells or enters into any agreement to sell the Property, directly or indirectly, including
but not limited to any form of option, exchange, lease/purchase, conveyance or transfer upon any terms whatsoever, to any person or
entity with whom Seller, Broker, or any cooperating real estate broker communicated during the term of this Agreement, and whose
name(s) Broker has submitted to Seller in writing within 15 days of the expiration of this Agreement, the compensation owed to Broker
pursuant to this Agreement shall be immediately due and payable to Broker. However, Seller shall not be obligated to pay the
compensation owed to Broker pursuant to this Agreement if a valid listing agreement is entered into with another licensed real estate
broker after the expiration of this Agreement and the Property is sold, exchanged, leased, conveyed or transferred during the
Protection Period.

Seller acknowledges and agrees that Broker may be offered compensation from other persons or entities in connection with the sale of
the Property, and Seller agrees to permit Broker to receive any such additional compensation. Broker will timely disclose any such
additional compensation to Seller.

6.         BROKER’S DUTIES: Broker accepts the exclusive listing granted by this Agreement and shall use its best efforts and due
diligence to solicit and procure a ready, willing and able buyer to purchase the Property at the Listing Price and terms set forth in this
Agreement. Broker further agrees to:

          (a)       Perform the terms of this Agreement, exercise reasonable care and skill, and promote Seller’s interests;
          (b)       Assist Seller in developing, communicating, negotiating, and presenting offers, counteroffers, and notices that
                    relate to the offers and the counteroffers;
          (c)       Accept delivery of and present to Seller in a timely manner all offers and counteroffers to sell the Property;
          (d)       Respond to Seller’s questions relating to the offers, counteroffers, notices, and contingencies.
          (e)       Account in a timely manner for all money and property received on behalf of Seller;
          (f)       Not disclose any confidential information about Seller, unless disclosure is authorized pursuant to this Agreement
                    or is required by statute, rule, regulation or North Carolina law, or the failure to disclose such information would
                    constitute a material misrepresentation.


RE/FORM/Listing: 8/15/2017                                    Page 2 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 3

BROKER SHALL CONDUCT ALL BROKERAGE ACTIVITIES IN REGARD TO THIS AGREEMENT WITHOUT
RESPECT TO THE RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN, HANDICAP OR FAMILIAL STATUS OF
ANY PARTY OR PROSPECTIVE PARTY TO THE AGREEMENT.

7.        SELLER’S DUTIES: Seller agrees to cooperate with Broker in marketing the Property for sale, including making the
Property available for showings at reasonable times on reasonable notice. Seller further agrees to complete all required disclosure
forms, including but not limited to the Residential Property and Owner’s Association Disclosure Statement (unless exempt), the
Mineral and Oil and Gas Rights Mandatory Disclosure Statement (unless exempt), and the Lead-Based Paint or Lead-Based Paint
Hazard Addendum, if applicable to the Property.

          (a)       Seller represents that Seller holds title to the Property in fee simple, and that Seller does not know or have reason
                    to know of circumstances or encumbrances that would prohibit Seller from conveying fee simple marketable title
                    to the Property to a ready, willing and able buyer except as follows:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

          (b)       If required by N.C.G.S. §44A-11.1, Seller shall designate a Lien Agent, and provide Broker a copy of the
                    appointment of Lien Agent as soon as reasonably possible.

8.       SELLER REPRESENTATIONS: Seller acknowledges and agrees that Broker is required by law to disclose to potential
purchasers of the Property all material facts pertaining to the Property about which Broker knows or reasonably should know. Seller
hereby makes the following representations concerning the Property:
         (a)        Flood Hazard Disclosure/Insurance. To the best of Seller’s knowledge, the Property            is   is not located
                    partly or entirely within a designated Special Flood Hazard Area. The Seller         does    does not currently
                    maintain flood hazard insurance on the Property.
         (b)        Synthetic Stucco. To the best of Seller’s knowledge, the Property         has not been clad previously (either in
                    whole or in part) with an “exterior insulating and finishing system,” commonly known as “EIFS” or “synthetic
                    stucco”, unless disclosed as follows:
                ______________________________________________________________________________________________

          (c)       Owners’ Association.

                    (1) Complete ONLY if the Residential Property and Owner’s Association Disclosure Statement is
                    required: The name, address and telephone number of the president of the owner’s association or
                    the association manager is:
                    _________________________________________________________________________________________
                    _________________________________________________________________________________________

                    Owner’s association website address, if any: ____________________________________

                    (2) Complete ONLY if New Construction or where the Residential Property and Owner’s Disclosure Statement
                    is NOT required: To the best of Seller’s knowledge there  is   is not an owners’ association which imposes
                    various mandatory covenants, conditions and restrictions upon the Property. If there is an owners’
                    association, Seller agrees to promptly complete an Owners’ Association Disclosure and Addendum For
                    Properties Exempt from Residential Property Disclosure Statement at Seller’s expense and to attach it as an
                    addendum to any contract for the sale of the Property.

          (d)       Ownership. Seller represents that Seller:
                        has owned the Property for at least one year;
                        has owned the Property for less than one year.
          (e)       Receipt of Sample Forms.
                        Seller acknowledges receipt of a sample copy of an Offer to Purchase and Contract (Form 2 -T) or Offer to
                        Purchase and Contract—New Construction (Form 800-T), as may be appropriate for review purposes.
                        Seller acknowledges receipt of a sample copy of a Professional Services Disclosure and Election Form
                        (Form #760) for review purposes.
          (f)       Current Liens. Seller represents to the best of Seller’s knowledge:
                    (1)      The Property      is      is not encumbered by a deed of trust or mortgage. Complete any of
                             the following where applicable:
                             (i)       There is a first deed of trust or mortgage on the Property securing a loan held by:
                      Lender Name :
                      Approximate balance: $
                      Lender Phone #:
                      Lender Address:
                             (ii)      There is a second deed of trust or mortgage on the Property securing a loan held by:
                      Lender Name:



RE/FORM/Listing: 8/15/2017                                   Page 3 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                      All Rights Reserved
                PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 4
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                          (iii)      There is a deed of trust or mortgage on the Property securing an equity line of credit held by:
                   Lender Name :
                   Approximate balance: $
                   Lender Phone #:
                   Lender Address:
                 (2)      Seller    is current on all payments for the loans identified in numbered items (i), (ii) and (iii) above
                          except as specified in (7) below.
                 (3)      Seller    is not in default on any loan identified in numbered items (i), (ii) and (iii) above and has not
                          received any notice(s) from the holder of any loan identified in numbered items (i), (ii) and (iii) above
                          or from any other lien holder of any kind, regarding a default under the loan, threatened foreclosure,
                          notice of foreclosure, or the filing of foreclosure except as specified in (7) below.
                 (4)      There     are not any liens secured against the Property for Federal, State or local income taxes, unpaid
                          real property taxes, unpaid condominium or homeowners’ association fees, mechanics', laborers' or
                          materialmens’ liens, or other liens affecting the Property, and Seller has no knowledge of any matter
                          that might result in a lien affecting the Property except as specified in (7) below.
                 (5)      There      are not any judgments against Seller affecting the Property, and Seller has no knowledge of
                          any matter that might result in a judgment that may potentially affect the Property except as specified
                          in (7) below.
                 (6)      There     are not any Uniform Commercial Code (UCC) fixture filings affecting the Property, and Seller
                          has no knowledge of any matter that might result in a UCC fixture filing affecting the Property except as
                          specified in (7) below.
                 (7)      Specify any information, including approximate balances, required by Seller representations (2)
                          through      (6)     above      (NOTE:       Outstanding     liens    may      affect Seller’s  proceeds.)
                             _________________________________________________________________________________
                             _________________________________________________________________________________
        (g)      Bankruptcy. Seller currently:
                 (1)            is is not under bankruptcy protection under United States law.
                 (2)            is is not contemplating seeking bankruptcy protection during the term of this Agreement.
        (h)      Access. Seller represents that the Property       does      does not have legal access to a public right of way. If
                 access is by private road/easement/other, Seller further represents that there          is     is not an agreement
                 regarding the maintenance of such private road/easement/other means of access. If applicable, Seller agrees
                 to promptly provide Broker information pertaining to any such agreement.
        (i)      Lease(s). To the best of Seller’s knowledge, the Property is is not subject to any lease(s). If applicable:
                 (i)        Seller agrees to promptly provide Broker a copy of any such lease(s) or a written statement of the terms
                 of any oral lease(s);
                 (ii)       If the Property is managed by someone other than Seller, the manager’s name and contact information
                 is as follows: ___________________________________________________________________.
                 Seller authorizes any such manager to release and disclose to Broker any relevant information about any lease(s)
                 and to cooperate with Broker in the sale of the Property.
        (j)      FHA Appraisal. To the best of Seller’s knowledge, a FHA appraisal           has     has not been performed on the
                 Property within four months prior to the Effective Date. If applicable, Seller agrees to promptly provide Firm a
                 copy of any such appraisal if available.
                 NOTE: Any such appraisal may or may not be binding on a buyer who intends to obtain FHA financing.
        (k)      Special Assessments. To the best of Seller’s knowledge, there are no proposed or confirmed special
                 assessments (as defined in the sample contract form provided to Seller) regarding the Property except as follows
                 (Insert        “none”       or      the      identification      of      such       assessments,       if      any):
                 ___________________________________________________________________________.
        (l)      Fuel Tank/Fuel: To the best of Seller’s knowledge, there      is   is not a fuel tank(s) located on the Property. If
                 “yes” complete the following to the best of Seller’s knowledge:

                 Ownership of tank 1:    owned    leased. If leased, the name and contact information of tank lessor/fuel vendor
                 is:
                 _____________________________________________________________________________
                 Location of tank 1:   above ground     below ground
                 Type of fuel:        oil   propane    gasoline and/or diesel   other:____________________________

                 Ownership of tank 2:    owned   leased. If leased, the name and contact information of tank lessor/fuel vendor
                 is:
                 _____________________________________________________________________________
                 Location of tank 2:   above ground    below ground
                 Type of fuel:        oil  propane    gasoline and/or diesel   other:____________________________




RE/FORM/Listing: 8/15/2017                               Page 4 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                  All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 5
If, during the term of this Agreement, Seller becomes aware that any of the representations set forth in this paragraph 8 are incorrect
or no longer accurate, Seller shall promptly notify Broker and cooperate with Broker in taking appropriate corrective action.

9.        HOME INSPECTION: Seller is advised to obtain a home inspection for the purpose of evaluating the condition of the
Property in order to enhance its marketability and to help reduce concerns of prospective buyers. Seller agrees    does not
agree to obtain and pay for a home inspection by a licensed NC Home Inspector within   days after the execution of this
Agreement.

                    Seller acknowledges receipt of a copy of Questions and Answers on: Home Inspections by the NC Real Estate
                    Commission.

10.       MARKETING ACTIVITIES:

          (a)      Commencement of Marketing. Broker is authorized to commence marketing the Property as described in
subparagraph (b) below on the Effective Date OR if selected on (insert date only if applicable) ______________________
(“Delayed Marketing Date”).

NOTE: If a Delayed Marketing Date is selected, Seller understands and acknowledges the following:
   •    THE PROPERTY MAY NOT BE SHOWN BY ANY REAL ESTATE AGENT, INCLUDING BROKER’S AGENTS,
        PRIOR TO THE DELAYED MARKETING DATE.
   •    BROKER IS OBLIGATED TO PRESENT TO SELLER ANY OFFERS ON THE PROPERTY THAT MAY BE
        SUBMITTED TO BROKER PRIOR TO THE DELAYED MARKETING DATE.
   •    IT IS IN THE BEST INTEREST OF MOST SELLERS TO GET THE HIGHEST POSSIBLE PRICE ON THE BEST
        TERMS FOR THEIR PROPERTY, AND MAXIMIZING EXPOSURE OF THEIR PROPERTY ADVANCES THAT
        INTEREST. ACCEPTING AN OFFER ON THE PROPERTY BEFORE IT IS FULLY EXPOSED TO THE
        WIDEST GROUP OF POTENTIAL BUYERS MAY DENY SELLER THE BEST OPPORTUNITY TO ATTRACT
        OFFERS AT THE HIGHEST PRICE AND BEST TERMS.

          (b)       Marketing Authorization. Seller authorizes Broker to market the Property as described below:

                    (i)       Cooperate and share the commission payable under this Agreement with other brokers including
                              brokers who have been employed as buyer’s agents, subagents, dual agents, or designated agents,
                              subject, where applicable, to authorization as required by law;
                    (ii)      Submit pertinent information, including virtual tours and images when applicable, concerning the
                              Property to any Multiple Listing Service (“MLS”) organizations to which Broker subscribes;
                    (iii)     Provide to any MLS to which Broker subscribes, for dissemination to others, timely notice of status
                              changes affecting the Property, sales information, including Seller’s name, price, and other information
                              concerning the Property for use of the members of such services, to compile reliable statistics, and to
                              establish market value for other properties, and to report sales information about the property,
                              including the price at which the property sold, or is contracted to be sold, to the MLS for dissemination
                              to MLS participants, subscribers, and other licensees or users of the MLS database compilation;
                    (iv)      Disseminate data about the Property and other information, including Seller’s name, price, and other
                              information concerning the Property supplied by, or on behalf of Seller, including creative works
                              depicting the Property, such as virtual tours, images, and any textual descriptions of the Property
                              (collectively referred to as “Content”), to MLS Participants, Subscribers and other licensees or users of
                              the MLS database compilation, or any other MLS in which Broker participates, and to further
                              disseminate, or permit the MLS or other MLS participants to disseminate such Content to potential
                              purchasers through websites on the Internet. Further, Broker is authorized to otherwise advertise the
                              Property in any manner deemed appropriate by Broker, including but not limited to advertising on the
                              Internet, virtual tours, web-sites, trade journals and any other medium, and communications via e-mail
                              and facsimile;
                    (v)       Place a “For Sale,” “Under Contract,” “Sale Pending,” and other similar signs on the Property and to
                              remove all other signs during the term of this Agreement;
                    (vi)      Enter the Property at reasonable times and with reasonable notice for the purpose of evaluation,
                              preview, or showing the Property to prospective purchasers or other brokers;
                    (vii)     Possess and maintain a key to the Property, and make use of a “Lock Box” during the term of this
                              Agreement; and
                    (viii)    Conduct open houses of the Property at such times as Seller and Broker may agree.

          (c)        “Coming Soon” Advertising.         (Check only if applicable). If applicable, Broker is authorized to market the
Property as “Coming Soon,” commencing on the Effective Date, in any media Broker may in its discretion select, provided that any
“Coming Soon” advertising shall be conducted in accordance with any restrictions and requirements of any listing service in which the
Property will be included, a copy of which are    are not attached to this Agreement.




RE/FORM/Listing: 8/15/2017                                  Page 5 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                    All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 6
         (d)         Seller Acknowledgement. Seller acknowledges and understands that while the marketing services identified
above will facilitate the showing and sale of the Property, there are inherent risks associated with allowing access to and
disseminating information about the Property that are not within the reasonable control of Broker, including but not limited to:

                     (1)       unauthorized use of a lock/key box,
                     (2)       control of visitors during or after a showing or an open house, including the taking and use of
                               photographs and videos of the Property,
                     (3)       inappropriate use of information about the Property placed on the Internet or furnished to any
                               MLS in which Broker participates, and
                     (4)       information about the Property placed on the Internet by or through any listing service in which Broker
                               participates which is inaccurate or dated.

Seller therefore agrees to release and discharge Broker and Broker’s agents from any and all claims, demands, rights and causes of
action of whatsoever kind and nature not caused by Broker’s negligence arising directly or indirectly out of any such marketing
services.

WARNING: IT MAY BE A CRIME UNDER FEDERAL AND STATE LAWS TO LISTEN TO OR RECORD AN ORAL
COMMUNICATION THROUGH THE USE OF ANY ELECTRONIC, MECHANICAL, OR OTHER DEVICE WITHOUT THE CONSENT
OF A PARTY TO THAT COMMUNICATION. If there is a video/audio/surveillance device(s) on the Property, Seller is advised: (i) that
no audio surveillance device may be turned on during any showings, open houses, investigations, examinations or inspections of the
Property; and (ii) that the placement of any video surveillance device should not violate a visitor’s reasonable expectation of privacy.

11.        COPYRIGHT: Broker is specifically authorized to use, both before and after the sale or, in the event there is not a sale, after
this listing has expired, for any purposes whatsoever, any and all information, photographs or video provided by Seller to Broker
pursuant to this Agreement for use in marketing the Property (including any information concerning the price and terms of the sale of
the Property, the description of the Property, length of time the Property is on the market, and any other information relating to the
Property) (“Seller Content”). Seller hereby assigns to Broker any and all intellectual property rights Seller may have in the Seller
Content and to any photographs or video or other reproductions of the property used in connection with the marketing of the property.
For purposes of clarity, Broker is the owner of any and all rights in the Seller Content and may further assign, license, sublicense, or
otherwise dispose of these rights to any party whatsoever for any purposes whatsoever. If any moral rights are not transferred by the
preceding sentences, Seller hereby waives all such rights.

Seller’s execution of this Agreement further signifies Seller’s representation and warranty that Seller is the sole author and sole owner
of all rights in and to the Seller Content; that Seller’s contribution to the Seller Content is original and not in the public domain; that
Seller’s contribution to the Seller Content contains no material from other copyrighted or unpublished work that has been used
without the written consent of the copyright owner and/or of the owner of any other rights to or in such other works; that it does not
violate or infringe on any personal or property rights of others, whether common law or statutory; that it contains nothing libelous or
contrary to law; and that Seller has full power to enter this Agreement. Seller agrees to indemnify and hold harmless Broker for any
claims of copyright infringement or other claims arising from any publication or use of the Seller Content.

Broker grants to Seller a non-exclusive, perpetual license for the use of the Seller Content, including the right to display, reproduce,
distribute or make derivative works from the Seller Content. For purposes of clarity, the license granted to Seller for the use of the
Seller Content applies only to information, photographs or video provided by Seller to Broker pursuant to this Agreement for use in
marketing the Property, and not to any information, photographs or video created or provided by or on behalf of Broker. Seller agrees
to indemnify and hold harmless Broker for any and all claims arising from Seller’s use, display, reproduction, distribution or creation
of derivative works from the Seller Content pursuant to the terms of this license. Seller understands and agrees that Broker assumes
no responsibility for Seller’s use, display, reproduction, distribution or creation of derivative works from the Seller Content pursuant to
the terms of the license granted by Broker, or for any infringement arising from Seller’s use, display, reproduction, distribution or
creation of derivative works from the Seller Content.

12.       DUAL AGENCY: Seller understands that the potential for dual agency will arise if a buyer who has an agency relationship
with Broker becomes interested in viewing the Property. Broker may represent more than one party in the same transaction only
with the knowledge and informed consent of all parties for whom Broker acts.

          (a)        Disclosure of Information. In the event Broker serves as a dual agent, Seller agrees that without permission
                     from the party about whom the information pertains, Broker shall not disclose to the other party the following
                     information:

                     (1)       that a party may agree to a price, terms, or any conditions of sale other than those offered;
                     (2)       the motivation of a party for engaging in the transaction, unless disclosure is otherwise required by
                               statute or rule; and
                     (3)       any information about a party which that party has identified as confidential unless disclosure is
                               otherwise required by statute, rule, regulation or North Carolina law.

          (b)        Broker’s Role as Dual Agent. If Broker serves as agent for both Seller and a buyer in a transaction involving the
                     Property, Broker shall make every reasonable effort to represent Seller and buyer in a balanced and fair manner.
                     Broker shall also make every reasonable effort to encourage and effect communication and negotiation between
                     Seller and buyer. Seller understands and acknowledges that:

                     (1)       Prior to the time dual agency occurs, Broker will act as Seller’s exclusive agent;



RE/FORM/Listing: 8/15/2017                                    Page 6 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                       All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 7
                     (2)       In its separate representation of Seller and buyer, Broker may obtain information which, if
                               disclosed, could harm the bargaining position of the party providing such information to Broker;
                     (3)       Broker is required by law to disclose to Seller and buyer any known or reasonably ascertainable material
                               facts.

Seller agrees Broker shall not be liable to Seller for (i) disclosing material facts required by law to be disclosed, and (ii) refusing or
failing to disclose other information the law does not require to be disclosed which could harm or compromise one party's bargaining
position but could benefit the other party.

           (c)       Seller’s Role. Should Broker become a dual agent, Seller understands and acknowledges that:

                     (1)       Seller has the responsibility of making Seller’s own decisions as to what terms are to be included in
                               any purchase and sale agreement with a buyer client of Broker;
                     (2)       Seller is fully aware of and understands the implications and consequences of Broker’s dual agency
                               role as expressed herein to provide balanced and fair representation of Seller and buyer and to
                               encourage and effect communication between them rather than as an advocate or exclusive agent or
                               representative;
                     (3)       Seller has determined that the benefits of dual agency outweigh any disadvantages or adverse
                               consequences;
                     (4)       Seller may seek independent legal counsel to assist Seller with the negotiation and preparation of a
                               purchase and sale agreement or with any matter relating to the transaction which is the subject matter
                               of a purchase and sale agreement.

Should Broker become a dual agent, Seller waives all claims, damages, losses, expenses or liabilities, other than for violations of
the North Carolina Real Estate License Law and intentional wrongful acts, arising from Broker's role as a dual agent. Seller shall
have a duty to protect Seller’s own interests and should read any purchase and sale agreement carefully to ensure that it accurately
sets forth the terms which Seller wants included in said agreement.

           (d)       Authorization (initial only ONE).

________             Seller authorizes Broker to act as a dual agent, representing both the Seller and the buyer, subject to the terms and
                     conditions set forth in Paragraph 12.

________            Seller desires exclusive representation at all times during this agreement and does NOT authorize Broker to act in
                    the capacity of dual agent. If Seller does not authorize Broker to act as a dual agent, the remainder of this
                    paragraph shall not apply.

           (e)       Designated Agent Option (Initial only if applicable).

________             Seller hereby authorizes Broker to designate an individual agent(s) to represent the Seller. The individual
                     designated agent(s) shall represent only the interests of the Seller to the extent permitted by law.

(NOTE: When dual agency arises, an individual agent shall not practice designated agency and shall remain a dual agent if the
individual agent has actually received confidential information concerning a buyer client of Broker in connection with the transaction
or if designated agency is otherwise prohibited by law.)

           (f)       Dual Agency Compensation. If Broker acts as a dual agent (including designated agency), the total fee Broker
                     expects to receive for its services in representing Seller and the buyer shall be shall be 6% (+/- up to 4%) and
                     $300 (+/- up to $900). THIS WILL IN NO WAY AFFECT OR MODIFY THE AMOUNT OF THE FEE SET
                     FORTH IN PARAGRAPH 5 ABOVE THAT BROKER EXPECTS TO RECEIVE FOR ITS SERVICES IN
                     REPRESENTING SELLER UNDER THIS AGREEMENT. In the event Broker’s total fee is different from that
                     described in this subparagraph (f), Broker shall timely disclose the fee to Seller and confirm it in writing before
                     Seller accepts an offer to sell the Property.

13.        LEGAL AND PROFESSIONAL ADVICE: Broker recommends that Seller seek legal, tax, and other professional advice
relative to any real estate transaction. Broker makes no representation or warranty respecting the advisability of any transaction.
Broker is not an expert in matters relating to law (including matters of title to the Property), tax, financing, surveying, structural or
mechanical condition, hazardous material, engineering, or other specialized topics. Seller is encouraged to seek expert assistance in
such areas. Broker will cooperate with experts engaged by Seller or at the request of Seller, but Broker will have no liability to Seller
pertaining to such matters.

14.        ARBITRATION AGREEMENT: Any Dispute, claim or controversy between Seller and Broker shall be settled by binding
arbitration administered by the American Arbitration Association (AAA) under its Commercial Arbitration Rules and its
Supplementary Procedures for Consumer-Related Disputes, where applicable, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. This agreement to arbitrate and the arbitration proceeding shall
be governed by the provisions of the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that


RE/FORM/Listing: 8/15/2017                                     Page 7 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                        All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 8
Act is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall govern this Arbitration
Agreement and the arbitration proceeding.
As used herein the term “Dispute” shall include, without limitation, any claim, controversy, complaint or disagreement regarding any
representations, acts or omissions by any person, party or entity that in any way arises out of or is related to the sale, purchase,
financing, condition of any property or any other aspect of Seller’s real estate transaction, or that in any way arises out of any of the
real estate brokerage services or other settlement services provided by Broker including, without limitation, allegations of
concealment, misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful actions or omissions
of any type. A Dispute includes any claim, controversy, complaint or disagreement of any kind, including those based on broken
promises or contracts, closing charges, or tort (injury caused by negligent or intentional conduct). A Dispute includes any statutory,
common law, or equitable claim. A Dispute also includes any disagreement about the meaning of this Arbitration Agreement and
whether a disagreement or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in arbitration with a
Dispute of any other person or arbitrated on a class action basis.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of arbitrators, pursuant to its
Commercial Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable. The arbitration
shall be held in the county where the real property at issue is located. To find out how to initiate arbitration, Seller can contact AAA at:
American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043
Website: www.adr.org

All parties to the arbitration (AAA, the arbitrator, Broker, and Seller) shall take any reasonable action necessary, and reasonably
possible, to assure that any arbitration proceeding started under this Arbitration Agreement is finished within one hundred eighty
(180) days from the date the Dispute is filed with AAA. The arbitration proceeding shall be conducted at a location determined by AAA
in accordance with this Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any Dispute shall apply to
any arbitration proceeding between Broker and Seller. If a Dispute is properly filed in Small Claims Court and the Small Claims Court
has jurisdiction to resolve the Dispute, including all cross-claims and counterclaims, the party that demands arbitration and removes
the Dispute from Small Claims Court shall pay AAA’s administrative fee and the fees, costs, and expenses of the arbitrator(s). This
Arbitration Agreement shall survive the termination, amendment or expiration of any documents or relationships between the parties.

If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are unenforceable, such
determination will not impair or affect the enforceability of the other terms of this Arbitration Agreement.
WHEN YOU SIGN THIS AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE DESCRIBED ABOVE SHALL BE DECIDED
EXCLUSIVELY BY ARBITRATION AND THAT THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING. YOU AGREE
THAT YOU WILL RECEIVE ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO PARTICIPATE AS A
REPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN CONNECTION WITH CLAIMS OR DISPUTES. NEITHER
BROKER NOR SELLER SHALL BE ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR
TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN ANY PRIVATE ATTORNEY GENERAL
CAPACITY. IT IS IMPORTANT THAT YOU READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.

Seller’s initials: ___________ ____________

15.       Seller acknowledges receipt of the brochure describing the HomeServices Warranty Program offered through HMS National,
Inc. In the above mentioned brochure, Seller accepted or declined coverage. Specific details of the coverage provided by HMS
National, Inc., including coverage limits, exclusions, deductibles and other information may be obtained from Broker upon request.

Seller’s initials: ___________ _____________

16.     ADDITIONAL TERMS AND CONDITIONS: The following additional terms and conditions shall also be a part of this
Agreement:
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________
_____________________________________________________________________________________________________
17.        ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the parties; any prior agreements
pertaining thereto, whether oral or written, have been merged and integrated into this Agreement. There shall be no modification of
any of the terms of this Agreement unless such modification has been agreed to in writing and signed by all parties.




RE/FORM/Listing: 8/15/2017                                     Page 8 of 9           Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                                        All Rights Reserved
                   PREFERRED CAROLINAS DECLARATION EXHIBIT D - PAGE 9
Seller:   _____________________________________            ______________________________________           __________________
                          Print Name                                         Signature                              Date

Contact Information:      ________________________      ________________________           ________________________
                                     Home                                Work                           Cell
                          ___________________________________________________
                                         e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Seller:   _____________________________________            ______________________________________           __________________
                          Print Name                                         Signature                              Date

Contact Information:      ________________________      _______________________            ________________________
                                     Home                                 Work                         Cell
                          __________________________________________________
                                          e-mail

Mailing Address:       __________________________________________________________________
                       __________________________________________________________________
Broker:    Preferred Carolinas Realty, Inc                                 Phone:     ____________________________________


By:        ____________________________________            _________________________________                __________________
                    Individual Agent Signature                         Individual License #                        Date
Office:    __________________________________________________________________________________________
Office Phone:       ____________________________________          Fax:    _____________________________________
e-mail:    __________________________________________________________________________________________




RE/FORM/Listing: 8/15/2017                             Page 9 of 9          Copyright © 2017 Preferred Carolinas Realty, Inc.
                                                                                               All Rights Reserved
           PREFERRED CAROLINAS DECLARATION EXHIBIT E1 - PAGE 1




     ARBITRATION DISCLOSURE AND RESIDENTIAL REAL PROPERTY
                         AGREEMENT

Resolving Disputes – Arbitration Agreement:
I h A b a       Ag ee e , C         a     ea P efe ed Ca       a Rea , Inc. dba Berkshire Hathaway
HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood Realty, and
Be h e Ha ha a H eSe ce Y              & L e Rea ,       aff a e a d a e c         a ,a d I ,   e ,
   ,      a d          eans the undersigned customer or customers, individually and jointly.

I understand that I am a valued customer of the Company and agree to contact the Company immediately,
in writing or by telephone, if I have a problem with the real estate brokerage services or any of the other
settlement services provided to me by the Company. The Company will use its best efforts to work with me
to resolve any problems that I may have. If the Company and I cannot arrive at a mutually agreeable
solution, I agree that any Dispute, claim or controversy between me and the Company shall be settled by
binding arbitration administered by the American Arbitration Association (AAA) under its Commercial
Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable, and
judgment on the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. This Arbitration Agreement and the arbitration proceeding shall be governed by the provisions of
the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that Act is
inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall govern
this Arbitration Agreement and the arbitration proceeding.


Disputes:
The e        D      e ha       c de,     h         a     ,a ca ,c             e ,c        a       d ag ee e
regarding any representations, acts or omissions by any person, party or entity that in any way arises out of
or is related to the sale, purchase, financing, condition of any property or any other aspect of your real estate
transaction, or that in any way arises out of any of the real estate brokerage services or other settlement
services provided by the Company including, without limitation, allegations of concealment,
misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful actions
or omissions of any type. A Dispute includes any claim, controversy, complaint or disagreement of any kind,
including those based on broken promises or contracts, closing charges, or tort (injury caused by negligent
or intentional conduct). A Dispute includes any statutory, common law, or equitable claim. A Dispute also
includes any disagreement about the meaning of this Arbitration Agreement and whether a disagreement
or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in arbitration with a
Dispute of any other person or arbitrated on a class action basis.
Binding Arbitration:
Binding arbitration is a means of having one or more independent third parties (arbitrators) resolve
disputes without using the court system, judges or juries. Arbitration is often a more cost effective and
efficient means of resolving disputes. If either the Company or I fail to submit to binding arbitration
following a lawful demand, the party who fails to submit to arbitration shall bear the cost and expenses
incurred by the party that demanded arbitration, except as otherwise provided with respect to claims filed
in Small Claims Court as discussed below.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of
arbitrators, pursuant to its Commercial Arbitration Rules and its Supplementary Procedures for Consumer-
Related Disputes, where applicable. The arbitration shall be held in the county where the real property at
issue is located. To find out how to initiate arbitration, I can contact AAA at:




RE/FORM/Arbitration Agreement 10/9/2013               1 of 2
             PREFERRED CAROLINAS DECLARATION EXHIBIT E1 - PAGE 2
American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043

Toll free number 877-495-4185
Fax number 877-304-8457

Website: www.adr.org

Email: casefiling@adr.org


Miscellaneous:
All parties to the arbitration (AAA, the arbitrator, the Company, and I) shall take any reasonable action
necessary, and reasonably possible, to assure that any arbitration proceeding started under this Arbitration
Agreement is finished within one hundred eighty (180) days from the date the Dispute is filed with AAA.
The arbitration proceeding shall be conducted at a location determined by AAA in accordance with this
Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any Dispute shall
apply to any arbitration proceeding between the Company and me. If a Dispute is properly filed in Small
Claims Court and the Small Claims Court has jurisdiction to resolve the Dispute, including all cross-claims
and counterclaims, the party that demands arbitration and removes the Dispute from Small Claims Court
 ha a AAA ad                a e fee a d he fees, costs, and expenses of the arbitrator(s). This Arbitration
Agreement shall survive the termination, amendment or expiration of any documents or relationships
between the parties.
Severability:
If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are
unenforceable, such determination will not impair or affect the enforceability of the other terms of this
Arbitration Agreement.


Notice:
WHEN YOU SIGN THIS ARBITRATION AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE
DESCRIBED ABOVE SHALL BE DECIDED EXCLUSIVELY BY ARBITRATION AND THAT THE
ARBITRATOR S DECISION WILL BE FINAL AND BINDING. YOU AGREE THAT YOU WILL RECEIVE
ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO
PARTICIPATE AS A RESPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN
CONNECTION WITH CLAIMS OR DISPUTES. NEITHER THE COMPANY NOR I SHALL BE ENTITLED
TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY ARBITRATION, OR TO
INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS,
OR TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN ANY PRIVATE
ATTORNEY GENERAL CAPACITY. IT IS IMPORTANT THAT YOU READ THIS ENTIRE AGREEMENT
CAREFULLY BEFORE SIGNING IT.


CUSTOMER(S):                                                      Preferred Carolinas Realty, Inc.


                                     DATE                          BY:
                                                                   ITS AUTHORIZED
                                                                   REPRESENTATIVE

                                     DATE                          DATE:




RE/FORM/Arbitration Agreement 10/9/2013            2 of 2
          PREFERRED CAROLINAS DECLARATION EXHIBIT E2 - PAGE 1




     ARBITRATION DISCLOSURE AND RESIDENTIAL REAL PROPERTY
                    ARBITRATION AGREEMENT

Resolving Disputes – Arbitration Agreement:
I     hi A bi a i    Ag ee e , C     a       ea    Preferred Carolinas Realty, Inc. dba Berkshire
Hathaway HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood
Realty, and Berkshire Hathaway HomeServices Yost & Little Realty, its affiliates and parent company, and
  I ,   e ,    ,      a d        ea  he de ig ed c           e      c        e , i di id all a d jointly.

I understand that I am a valued customer of the Company and agree to contact the Company immediately,
in writing or by telephone, if I have a problem with the real estate brokerage services or any of the other
settlement services provided to me by the Company. The Company will use its best efforts to work with
me to resolve any problems that I may have. If the Company and I cannot arrive at a mutually agreeable
solution, I agree that any Dispute, claim or controversy between me and the Company shall be settled by
binding arbitration administered by the American Arbitration Association (AAA) under its Commercial
Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable,
and judgment on the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. This Arbitration Agreement and the arbitration proceeding shall be governed by the provisions of
the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that Act
is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall
govern this Arbitration Agreement and the arbitration proceeding.


Disputes:
The e        Di     e hall i cl de, i h       li i a i n, any claim, controversy, complaint or disagreement
regarding any representations, acts or omissions by any person, party or entity that in any way arises out
of or is related to the sale, purchase, financing, condition of any property or any other aspect of your real
estate transaction, or that in any way arises out of any of the real estate brokerage services or other
settlement services provided by the Company including, without limitation, allegations of concealment,
misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful
actions or omissions of any type. A Dispute includes any claim, controversy, complaint or disagreement of
any kind, including those based on broken promises or contracts, closing charges, or tort (injury caused
by negligent or intentional conduct). A Dispute includes any statutory, common law, or equitable claim.
A Dispute also includes any disagreement about the meaning of this Arbitration Agreement and whether a
disagreement or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in
arbitration with a Dispute of any other person or arbitrated on a class action basis.
Binding Arbitration:
Binding arbitration is a means of having one or more independent third parties (arbitrators) resolve
disputes without using the court system, judges or juries. Arbitration is often a more cost effective and
efficient means of resolving disputes. If either the Company or I fail to submit to binding arbitration
following a lawful demand, the party who fails to submit to arbitration shall bear the cost and expenses
incurred by the party that demanded arbitration, except as otherwise provided with respect to claims filed
in Small Claims Court as discussed below.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of
arbitrators, pursuant to its Commercial Arbitration Rules and its Supplementary Procedures for
Consumer-Related Disputes, where applicable. The arbitration shall be held in the county where the real
property at issue is located. To find out how to initiate arbitration, I can contact AAA at:




RE/FORM/Arbitration Agreement 10/9/2013             1 of 2
             PREFERRED CAROLINAS DECLARATION EXHIBIT E2 - PAGE 2

American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043

Toll free number 877-495-4185
Fax number 877-304-8457

Website: www.adr.org

Email: casefiling@adr.org


Miscellaneous:
All parties to the arbitration (AAA, the arbitrator, the Company, and I) shall take any reasonable action
necessary, and reasonably possible, to assure that any arbitration proceeding started under this
Arbitration Agreement is finished within one hundred eighty (180) days from the date the Dispute is filed
with AAA. The arbitration proceeding shall be conducted at a location determined by AAA in accordance
with this Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any
Dispute shall apply to any arbitration proceeding between the Company and me. If a Dispute is properly
filed in Small Claims Court and the Small Claims Court has jurisdiction to resolve the Dispute, including
all cross-claims and counterclaims, the party that demands arbitration and removes the Dispute from
Small Claims Court shall pay AAA administrative fee and the fees, costs, and expenses of the
arbitrator(s). This Arbitration Agreement shall survive the termination, amendment or expiration of any
documents or relationships between the parties.
Severability:
If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are
unenforceable, such determination will not impair or affect the enforceability of the other terms of this
Arbitration Agreement.


Notice:
WHEN YOU SIGN THIS ARBITRATION AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE
DESCRIBED ABOVE SHALL BE DECIDED EXCLUSIVELY BY ARBITRATION AND THAT THE
ARBITRATOR S DECISION WILL BE FINAL AND BINDING. YOU AGREE THAT YOU WILL RECEIVE
ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO
PARTICIPATE AS A RESPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN
CONNECTION WITH CLAIMS OR DISPUTES. NEITHER THE COMPANY NOR I SHALL BE
ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR
MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL
PUBLIC OR IN ANY PRIVATE ATTORNEY GENERAL CAPACITY. IT IS IMPORTANT THAT YOU
READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.


CUSTOMER(S):                                                    Preferred Carolinas Realty, Inc.


_________________________ DATE _________                         BY:_______________________
                                                                 ITS AUTHORIZED
                                                                 REPRESENTATIVE

_________________________ DATE _________                         DATE:    ___________________



RE/FORM/Arbitration Agreement 10/9/2013           2 of 2
            PREFERRED CAROLINAS DECLARATION EXHIBIT F - PAGE 1




     ARBITRATION DISCLOSURE AND RESIDENTIAL REAL PROPERTY
                    ARBITRATION AGREEMENT

Resolving Disputes – Arbitration Agreement:
I    hi A bi a i     Ag ee e , C        a      ea     Preferred Carolinas Realty, Inc. dba Berkshire
Hathaway HomeServices Carolinas Realty, Berkshire Hathaway HomeServices York Simpson Underwood
Realty, Berkshire Hathaway HomeServices Yost & Little Realty and Berkshire Hathaway HomeServices
Pinehurst Realty Group, i affilia e a d a e c         a ,a d I ,     e ,    ,       a d        ea
the undersigned customer or customers, individually and jointly.

I understand that I am a valued customer of the Company and agree to contact the Company immediately,
in writing or by telephone, if I have a problem with the real estate brokerage services or any of the other
settlement services provided to me by the Company. The Company will use its best efforts to work with
me to resolve any problems that I may have. If the Company and I cannot arrive at a mutually agreeable
solution, I agree that any Dispute, claim or controversy between me and the Company shall be settled by
binding arbitration administered by the American Arbitration Association (AAA) under its Commercial
Arbitration Rules and its Supplementary Procedures for Consumer-Related Disputes, where applicable,
and judgment on the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. This Arbitration Agreement and the arbitration proceeding shall be governed by the provisions of
the Federal Arbitration Act (Title 9 of the United States Code) and, to the extent any provision of that Act
is inapplicable, unenforceable, or invalid, the North Carolina Revised Uniform Arbitration Act shall
govern this Arbitration Agreement and the arbitration proceeding.

Disputes:
The e        Di     e hall i cl de, i h       li i a i , a claim, controversy, complaint or disagreement
regarding any representations, acts or omissions by any person, party or entity that in any way arises out
of or is related to the sale, purchase, financing, condition of any property or any other aspect of your real
estate transaction, or that in any way arises out of any of the real estate brokerage services or other
settlement services provided by the Company including, without limitation, allegations of concealment,
misrepresentation, negligence, breach of fiduciary duty, fraud, constructive fraud, or other wrongful
actions or omissions of any type. A Dispute includes any claim, controversy, complaint or disagreement of
any kind, including those based on broken promises or contracts, closing charges, or tort (injury caused
by negligent or intentional conduct). A Dispute includes any statutory, common law, or equitable claim.
A Dispute also includes any disagreement about the meaning of this Arbitration Agreement and whether a
disagreement or claim is a Dispute subject to this Arbitration Agreement. No Dispute may be joined in
arbitration with a Dispute of any other person or arbitrated on a class action basis.
Binding Arbitration:
Binding arbitration is a means of having one or more independent third parties (arbitrators) resolve
disputes without using the court system, judges or juries. Arbitration is often a more cost effective and
efficient means of resolving disputes. If either the Company or I fail to submit to binding arbitration
following a lawful demand, the party who fails to submit to arbitration shall bear the cost and expenses
incurred by the party that demanded arbitration, except as otherwise provided with respect to claims filed
in Small Claims Court as discussed below.

The American Arbitration Association (AAA) shall administer the arbitration, including the selection of
arbitrators, pursuant to its Commercial Arbitration Rules and its Supplementary Procedures for
Consumer-Related Disputes, where applicable. The arbitration shall be held in the county where the real
property at issue is located. To find out how to initiate arbitration, I can contact AAA at:




RE/FORM/Arbitration Agreement 8/15/2017             1 of 2
              PREFERRED CAROLINAS DECLARATION EXHIBIT F - PAGE 2

American Arbitration Association
Case Filing Services
1101 Laurel Oak Road, Suite 100
Voorhees, NJ 08043

Website: www.adr.org

Miscellaneous:
All parties to the arbitration (AAA, the arbitrator, the Company, and I) shall take any reasonable action
necessary, and reasonably possible, to assure that any arbitration proceeding started under this
Arbitration Agreement is finished within one hundred eighty (180) days from the date the Dispute is filed
with AAA. The arbitration proceeding shall be conducted at a location determined by AAA in accordance
with this Arbitration Agreement. All statutes of limitation and statutes of repose applicable to any
Dispute shall apply to any arbitration proceeding between the Company and me. If a Dispute is properly
filed in Small Claims Court and the Small Claims Court has jurisdiction to resolve the Dispute, including
all cross-claims and counterclaims, the party that demands arbitration and removes the Dispute from
Small Claims Court shall pay AAA administrative fee and the fees, costs, and expenses of the
arbitrator(s). This Arbitration Agreement shall survive the termination, amendment or expiration of any
documents or relationships between the parties.
Severability:
If the arbitrator or any court determines that one or more of the terms of this Arbitration Agreement are
unenforceable, such determination will not impair or affect the enforceability of the other terms of this
Arbitration Agreement.

Notice:
WHEN YOU SIGN THIS ARBITRATION AGREEMENT, YOU ARE AGREEING THAT EVERY DISPUTE
DESCRIBED ABOVE SHALL BE DECIDED EXCLUSIVELY BY ARBITRATION AND THAT THE
ARBITRATOR S DECISION WILL BE FINAL AND BINDING. YOU AGREE THAT YOU WILL RECEIVE
ALL THE RIGHTS AND BENEFITS OF ARBITRATION, BUT ARE GIVING UP RIGHTS YOU MIGHT
HAVE TO LITIGATE THOSE CLAIMS AND DISPUTES IN A COURT OR JURY TRIAL, OR TO
PARTICIPATE AS A RESPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS IN
CONNECTION WITH CLAIMS OR DISPUTES. NEITHER THE COMPANY NOR I SHALL BE
ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR
MEMBER OF A CLASS, OR TO ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL
PUBLIC OR IN ANY PRIVATE ATTORNEY GENERAL CAPACITY. IT IS IMPORTANT THAT YOU
READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE SIGNING IT.


CUSTOMER(S):                                                    Preferred Carolinas Realty, Inc.


_________________________ DATE _________                         BY:_______________________
                                                                 ITS AUTHORIZED
                                                                 REPRESENTATIVE

_________________________ DATE _________                         DATE:    ___________________




RE/FORM/Arbitration Agreement 8/15/2017           2 of 2
